    

Exhibit 10.1
DATED 7 AUGUST 2013












BARCLAYS BANK PLC
as Original Lender


BARCLAYS BANK PLC
as Security Agent


LOMAR HOTEL COMPANY LIMITED
as Guarantor


BANIAN FINANCE S.À.R.L.
as Borrower


 
AMENDMENT AND RESTATEMENT AGREEMENT


in respect of
a facility agreement in relation to a revolving loan of up to £77,250,000
facility relating to the financing of the Marriott Hotel, Grosvenor Square,
London











--------------------------------------------------------------------------------

    

Contents
Clause
Name
Page
1
Definitions and
Interpretations........................................................................
1
2
Commencement
Date......................................................................................
1
3
Amended and Restated Facility
Agreement....................................................


2
4
Representations AND
warranties....................................................................


2
5
Fees..................................................................................................................
2
6
General
provisions...........................................................................................
3
7
Counterparts....................................................................................................
4
8
Law and
Jurisdiction........................................................................................
4
 
 
 
Schedule
Name
Page
1
Conditions
Precedent.......................................................................................
5
 
 
 
2
Amended and Restated Facility
Agreement....................................................
6
 
 
 
Execution
Page....................................................................................................................
7







--------------------------------------------------------------------------------

    

DATED 7 AUGUST 2013
PARTIES
(1)
BARCLAYS BANK PLC (the “Original Lender”)

(2)
BARCLAYS BANK PLC (the “Security Agent”)

(3)
LOMAR HOTEL COMPANY LIMITED (the “Guarantor”)

(4)
BANIAN FINANCE S.À.R.L., a private limited liability company incorporated under
the laws of Luxembourg, with a share capital of GBP 15,000, having its
registered office at 20, rue de la Poste, L-2346 Luxembourg and registered with
the Luxembourg trade and companies register under number B 117.617 (the
“Borrower”)

BACKGROUND
(A)
This Agreement is supplemental to and amends a facility agreement dated 31 May
2007 made between the parties to this Agreement and a supplemental facility
agreement dated 18 May 2009 (together the “Facility Agreement”).

(B)
The parties to this Agreement have agreed to amend and restate the Facility
Agreement as set out in this Agreement.

OPERATIVE PROVISIONS
DEFINITIONS AND INTERPRETATIONS
1.1
Definitions

In this Agreement:
“Commencement Date” means the date upon which the Agent has received each of the
documents and matters set out in the Schedule in form and substance satisfactory
to it.
1.2
Construction

1.2.1
Unless the contrary is expressed or defined all defined terms in the Facility
Agreement shall have the same meaning here.

1.2.2
The construction provisions set out at clause 1.2 (Construction) of the Facility
Agreement shall apply equally to this Agreement.

1.2.3
Unless the contrary intention is expressed, references in this Agreement to a
Schedule, Clause or paragraph will be a reference to that Schedule, Clause or
paragraph in this Agreement.

2
COMMENCEMENT DATE

If the Commencement Date has not occurred by or on 31 July 2013 this Agreement
shall be of no further effect save for Clause 6 (Fees ), Clause 7.2 (Expenses )
and Clause 9 (Law and jurisdiction).
3
AMENDED AND RESTATED FACILITY AGREEMENT

On the Commencement Date, the Facility Agreement will be amended so that it
reads as if it were restated in the form set out in Schedule 2 (Amended and
Restated Facility Agreement ).

1    

--------------------------------------------------------------------------------

    

4
BALANCE OF LOAN

It is acknowledged by the parties to this Agreement that the balance of the Loan
outstanding on the date of this Agreement is £70,040,000 (excluding accrued
interest).
5
REPRESENTATIONS AND WARRANTIES

5.1
The Borrower makes the following representations and gives the following
warranties to the Finance Parties.

5.1.1
Binding obligations

The obligations expressed to be assumed by it in this Agreement are legal,
valid, binding and enforceable obligations.
5.1.2
Non-conflict

The entry into and performance by it of, and the transactions contemplated by,
this Agreement do not and will not conflict with:
(a)
any law or regulatory requirement applicable to it;

(b)
its constitutional documents; or

(c)
any agreement or instrument binding upon it or any of its assets.

5.1.3
Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, this Agreement
and the transactions contemplated by this Agreement.
5.2
Facility Agreement

The Borrower represents and warrants to the Finance Parties that the
representations and warranties set out in the Facility Agreement are true and
accurate in all respects:
(a)
as at the date of this Agreement with reference to the facts and circumstances
now existing; and

(b)
as at the Commencement Date with reference to the facts and circumstances then
existing.

6
FEES

In consideration of the Finance Parties entering into this Agreement, the
Borrower shall pay the Agent (on behalf of the Finance Parties) the following
fees:
6.1
on the date of this Agreement: £175,000 (of which it is acknowledged that
£100,000 has been paid); and

6.2
on the 31 October 2013 (unless the Liabilities are paid and repaid in full by
that date) a fee of £175,000.


2    

--------------------------------------------------------------------------------

    

7
GENERAL PROVISIONS

7.1
Consents

The Borrower acknowledges that, nothing in this Agreement or contemplated by
this Agreement shall adversely affect any guarantee or security given or
intended by the Finance Documents and that any such guarantee or security shall
continue in full force and effect and shall extend to any new or modified
obligations assumed by the Borrower under any amended or new Finance Documents.
7.2
Expenses

The Borrower shall reimburse the Agent (for the account of the Finance Parties)
on demand for all legal, valuation and other professional or other costs, fees
and expenses incurred by the Finance Parties in connection with the grant and
implementation of this Agreement and any agreements referred to in this
Agreement.
7.3
Rights of third parties

7.3.1
Unless the right of enforcement is expressly granted, it is not intended that a
third party should have the right to enforce a provision of this Agreement
pursuant to the Contracts (Rights of Third Parties) Act 1999.

7.3.2
The parties may rescind or vary this Agreement without the consent of a third
party to whom an express right to enforce any of its terms has been provided.

7.4
Partial Invalidity

The illegality, invalidity or unenforceability for whatever reason of any
provision of this Agreement in any jurisdiction, shall not affect the legality,
validity or enforceability of that provision in any other jurisdiction or the
legality, validity or enforceability of the remaining provisions in any
jurisdiction.
7.5
Finance Document

Each party to this Agreement designates this Agreement as a Finance Document
under the Facility Agreement.
7.6
Continuing Obligation

Save as expressly amended by this Agreement the terms of the Finance Documents
shall remain in full force and effect.
7.7
Acknowledgement

Each party to this Agreement acknowledges that no further Loan is available for
Utilisation under the Facility Agreement as amended by this Agreement.
8
COUNTERPARTS

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
9
LAW AND JURISDICTION

The law and jurisdiction provisions set out in the Facility Agreement shall
apply as if set out in full here.

3    

--------------------------------------------------------------------------------

    

This Agreement has been entered into on the date stated at the beginning of this
Agreement.





4    

--------------------------------------------------------------------------------

    

Schedule 1
Conditions Precedent
1
A certified copy of the resolution of the board of directors of the Borrower and
the Guarantor approving the terms of, and the transactions contemplated by, the
Finance Documents and authorising appropriate persons to execute them.

2
A certificate of a director of the Borrower and the Guarantor (including
specimen signature list), confirming:

(a)
all confirmations in the director’s certificates originally given on or about
the first Utilisation Date; and

(b)
the solvency of the Borrower and that the borrowing of the Facility in full
would not cause any borrowing limit binding on the Borrower to be breached.

3
A letter of consent to the terms of this letter from the Shareholder and Lomar
Holdco.

4
A legal opinion of Berwin Leighton Paisner LLP, English legal advisers to the
Agent.

5
A legal opinion of Arendt & Medernach, Luxembourg legal advisers to the Agent.

6
Payment of all fees, costs and expenses payable under the Finance Documents.

7
Completion by the Agent of due diligence to verify all underlying legal,
financial and property assumptions, including review of any upfront costings.

8
This Agreement and all documents referred to in this Agreement duly executed and
delivered.

9
Any other documents or consents which may be required by the Agent.








5    

--------------------------------------------------------------------------------

    

Schedule 2
Amended and Restated Facility Agreement







6    

--------------------------------------------------------------------------------

    

                                
BANIAN FINANCE S.A.R.L
(As Borrower)


BARCLAYS BANK PLC
(As Original Lender)


BARCLAYS BANK PLC
(As Security Agent)


LOMAR HOTEL COMPANY LIMITED
(As Guarantor)


FACILITY AGREEMENT
in respect of
a term loan of up to £77,250,000 relating to financing of the
Marriott Hotel, Grosvenor Square, London












[a1011banianamendmentr_image1.jpg]


Berwin Leighton Paisner LLP
Adelaide House London Bridge London EC4R 9HA
tel +44 (0)20 7760 1000 fax +44 (0)20 7760 1111



7    

--------------------------------------------------------------------------------

    

CONTENTS

1
Interpretation
 
 
1


2
Facility and purpose
 
 
15


3
Conditions precedent and utilisation
 
 
16


4
Repayment
 
 
17


5
Prepayment and cancellation
 
 
17


6
Interest
 
 
19


7
Interest Periods
 
 
21


8
Market disruption
 
 
21


9
Taxes
 
 
22


10
Increased costs
 
 
24


11
Payments
 
 
25


12
Bank Accounts
 
 
27


13
Representations
 
 
33


14
Information covenants
 
 
38


15
General covenants
 
 
39


16
Property covenants
 
 
42


17
Default
 
 
48


18
Security and Security Agent
 
 
51


19
Evidence and calculations
 
 
54


20
Fees and indemnities
 
 
54


21
Expenses
 
 
55


22
Amendments and waivers
 
 
55


23
Changes to the Parties
 
 
57


24
Disclosure of information
 
 
58


25
Set-Off
 
 
58


26
Severability
 
 
58


27
Counterparts
 
 
59


28
Notices
 
 
59


29
Governing law
 
 
60


30
Limitation of liability
 
 
60


31
Enforcement
 
 
60





SCHEDULE 1
THE PROPERTY
 
 
61


SCHEDULE 2
CONDITIONS PRECEDENT DOCUMENTS TO BE DELIVERED BEFORE THE REQUEST
62


SCHEDULE 3
FORM OF REQUEST
 
66


SCHEDULE 4
FORM OF TRANSFER CERTIFICATE
67


SCHEDULE 5
FORM OF COMPLIANCE CERTIFICATE
70






8    

--------------------------------------------------------------------------------

    

THIS AGREEMENT is dated
BETWEEN:
(1)
BANIAN FINANCE S.À.R.L. 20, rue de la Poste, L-2346 Luxembourg, having a share
capital of GBP 15,000 and registered with the Luxembourg Trade and Companies
Register under number B 117.617 (the Borrower);

(2)
BARCLAYS BANK PLC as lender (the Original Lender);

(3)
BARCLAYS BANK PLC as security agent (in this capacity the Security Agent); and

(4)
LOMAR HOTEL COMPANY LTD (company number 2400561) whose registered office is at
88 Wood Street, London, EC2V 7AJ (the Guarantor).

IT IS AGREED as follows:
1
INTERPRETATION

1.1
Definitions

In this Agreement:
Acceptable Subordination Language means:
(a)    the rights and obligations of the parties to this Agreement are subject
and subordinate to the rights of Barclays Bank PLC in its capacity as security
agent and the lenders under a Facility Agreement between, inter alia, Banian
Finance S.À.R.L. as borrower, Barclays Bank PLC as original lender, Barclays
Bank PLC as security agent and Lomar Hotel Company Limited as guarantor (the
“Barclays Loan”). The parties to the Agreement shall be entitled to perform
their respective obligations and to receive the benefit of their respective
rights under this Agreement at all times prior to receiving notice in writing
from Barclays Bank PLC that an Event of Default (as defined in the Barclays
Loan) has occurred and is continuing; and
(b)    except for Barclays Bank PLC in its capacity as security agent and the
lenders under the Barclays Loan, any person who is not a party hereto has no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy
the benefit of any term of this Agreement. The consent of any person who is not
a party hereto is not required to rescind or vary this Agreement at any time.
Account means the General Account, the Operating Account, the Guarantor General
Account and the Guarantor Operating Account all of which shall be interest
bearing account.
Actual Interest Cover means the ratio of Net Operating Income calculated on an
annual historical rolling average basis to Interest Costs for the Relevant
Period ending on the immediately preceding Quarter Date.
Affiliate means a Subsidiary or a Holding Company of a person or any other
Subsidiary of that Holding Company.
Agreement for Lease means an agreement to grant an Occupational Lease of all or
part of the Building.
Availability Period means a period which expired prior to the date of this
amended and restated Agreement.

9    

--------------------------------------------------------------------------------

    

Break Costs means the amount (if any) which a Lender is entitled to receive
under sub-clause 20.3 (Break Costs).
Building means land and buildings located at the London Marriott Hotel, 10-13
Grosvenor Square and 84 Duke Street, London, W1K 6JP.
Business means the business of a hotel carried on at the Building by the
Guarantor and operated for it by the manager under the Management Agreement and
with the benefit of the IHLC Agreements.
Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in London.
Centre of Main Interests means, in relation to the Borrower, its "centre of main
interests" for the purposes of Council Regulation (EC) No 1346/2000 of 29th May,
2000.
Commitment means:
(a)
for the Original Lender, £77,250,000; and

(b)
for any other Lender, the amount of any Commitment it acquires,

to the extent not cancelled, transferred or reduced under this Agreement.
Compliance Certificate means a certificate, substantially in the form of
Schedule 6 (Form of Compliance Certificate) in respect of the Relevant Period
ending on the immediately preceding Quarter Date.
Counterparty means Barclays Bank Plc or such other bank or financial institution
acceptable to the Security Agent which becomes a Counterparty after the Original
Date.
“Deed of Variation” means a deed of variation dated 21 October 2010 entered into
between Grosvenor West End Properties (1) and the Borrower (2) in respect of the
Superior Lease varying the use clause and to include new rent payment
provisions.
Default means:    
(a)
an Event of Default; or

(b)
an event which would be (with the expiry of a grace period, the giving of notice
or the making of any determination under the Finance Documents or any
combination of them) an Event of Default.

Disclosure Letter means the disclosure letter dated 28 July 2006 from BRE/Europe
2, S.À.R.L. addressed to the Shareholder.
Establishment means, in relation to a company, any place of operations where
that company carries on non-transitory economic activity with human means and
goods.
Event of Default means an event specified as such in Clause 17 (Default).
Facility means the credit facility made available under this Agreement.
Facility Office means the office(s) of a Finance Party through which it will
perform its obligations under this Agreement.

10    

--------------------------------------------------------------------------------

    

Fee Letter means any letter entered into by reference to this Agreement between
one or more Finance Parties and the Borrower setting out the amount of certain
fees referred to in this Agreement.
Final Maturity Date means 31 October 2014.
Finance Document means:    
(a)
this Agreement;

(b)
a Security Document;

(c)
any Hedging Arrangement;

(d)
the Hedging Strategy Letter;

(e)
the Subordination Agreement

(f)
the Non-Disturbance Agreement;

(g)
a Transfer Certificate;

(h)
a Fee Letter; or

(i)
any other document designated as such by the Security Agent and the Borrower.

Finance Party means a Lender or the Security Agent and any other party to a
Finance Document (other than an Obligor) designated in writing as a Finance
Party from time to time by the Security Agent.
“General Account” means an account numbered 20359971 (sort code 20-65-82) opened
and/or maintained with the Lender in the name of the Borrower and operated in
accordance with this Agreement.
“Guarantor General Account” means an account numbered 30960187 (sort code
20-00-00) opened and/or maintained with the Lender in the name of the Guarantor
and operated in accordance with this Agreement.
“Guarantor Operating Account” means an account numbered 60536253 (sort code
20-00-00) opened and/or maintained with the Lender in the name of the Guarantor
and operated in accordance with this Agreement.
Guarantor Security Agreement means a security agreement dated on or about the
Original Date between the Guarantor and the Security Agent in the agreed form.
Headlease means the underlease of the Building dated 23 February 1965 between
Princes Investments Limited (1) and Grand Metropolitan Hotels Limited (2) as
varied by a deed of variation dated 1 April 1970 between Princes Investments
Limited (1) and Europa Hotel (London) Limited and the Internal Deed of Variation
which is registered at the Land Registry with Title Absolute under title number
LN248520.
Hedging Arrangement means any interest hedging arrangements entered into by the
Borrower in connection with interest payable under this Agreement and in
accordance with the Hedging Strategy Letter.
Hedging Strategy Letter means a letter from the Borrower to the Lender dated on
or about the Original Date, pursuant to paragraph 8(a) of Schedule 2, setting
out the Borrower’s strategy for hedging the interest payable under this
agreement under a Hedging Arrangement.

11    

--------------------------------------------------------------------------------

    

Holding Company means in relation to a company or corporation, any other company
or corporation in respect of which it is a Subsidiary.
IHLC means International Hotel Licensing Company S.À.R.L. a corporation
organised and existing under the Laws of Luxembourg, acting through its branch
in Zurich, Switzerland.
IHLC Agreements means each and together an Overseas Service Agreement dated
8 September 1989 and a License and Royalty Agreement dated 8 September 1989 as
amended by an amendment and restatement agreement dated 5 September 2003, and as
amended from time to time, the current parties to which are IHLC (1) and the
Guarantor (2) including any supplements and variations of them.
Increased Cost means:    
(a)
an additional or increased cost;

(b)
a reduction in the rate of return from the Facility or on a Finance Parties
overall capital; or

(c)
a reduction of an amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party but only to the extent
attributable to a Lender having entered into any Finance Document or a Finance
Party funding or performing its obligations under any Finance Document.
Initial Valuation means the Valuation supplied to the Lenders as a condition
precedent under this Agreement on or before the first Utilisation Date.
Interest Costs means interest accrued on any financial debt under this Agreement
plus payments accrued under any Hedging Arrangement, less interest earned on any
financial asset, less payments received under any Hedging Arrangement.
Interest Payment Date means 15th January, 15th April, 15th July and 15th October
in each year and the Final Maturity Date. If, however, any such day is not a
Business Day, the Interest Payment Date will instead be the next Business Day in
that calendar month (if there is one) or the preceding Business Day (if there is
not).
Interest Period means in relation to a Loan, each period detailed in Clause 7.1
(Interest Periods).
Internal Deed of Variation means a deed of variation dated 21 October 2010
entered into between the Borrower (1) and the Guarantor (2) in respect of the
Headlease, Operating Lease and the Reversionary Lease, amending only the user
provisions in each of the leases to match the amended provisions in the Superior
Lease, reflecting the changes to the Property as a result of the carrying out
certain works.
Lease Document means:    
(a)
an Agreement for Lease;

(b)
an Occupational Lease; or

(c)
any other document designated as such by a Lender and the Borrower.

Lender means:    
(a)
the Original Lender; or


12    

--------------------------------------------------------------------------------

    

(b)
any person which becomes a Lender after the Original Date.

LIBOR means for an Interest Period of any Loan or overdue amount:    
(a)
the applicable Screen Rate; or

(b)
if no Screen Rate is available for the relevant currency or Interest Period of
that Loan or overdue amount,

the arithmetic mean (rounded upward to four decimal places) of the rates, as
supplied to the Security Agent at its request, quoted by the Reference Banks to
leading banks in the London interbank market,
as of 11.00 a.m. on the Rate Fixing Day for the offering of deposits in the
currency of that Loan or overdue amount for a period comparable to that Interest
Period.
Loan means, unless otherwise stated in this Agreement, the principal amount of a
borrowing under this Agreement or the principal amount outstanding of that
borrowing.
Loan to Value means at any time the amount of the Senior Liabilities expressed
as a percentage of the Open Market Value.
Lomar Holdco means Lomar Holding U.K. Ltd (company number 5886873) whose
registered office is at 88 Wood Street, London, EC2V 7AJ.
Lomar Holdco Share Charge means the share charge over the Guarantor to be
granted in favour of the Security Agent by Lomar Holdco in the agreed form.
Maintenance Reserve Account means an account opened and/or maintained in the
name of the Guarantor and operated by the Manager in accordance with the
Management Agreement for the purpose of holding a maintenance fund reserve, and
any replacement of such account.
Majority Lenders means:     
(a)
if no Loan is outstanding, a Lender or Lenders whose commitments aggregate more
than two-thirds of the Facility (or if the Facility has been reduced to zero,
aggregated more than two thirds of the Facility immediately prior to the
reduction); or

(b)
at any other time, a Lender or Lenders, whose participation in the Loans then
outstanding aggregate more than two-thirds of the Loans then outstanding.

Manager means Marriott Hotels Limited or such other person approved by the
Security Agent appointed or to be appointed as a manager of the Building and the
Business under the Management Agreement.
Management Agreement means the amended and restated management agreement dated 5
September 2003 between the Guarantor (1) and the Manager (2) as amended by a
first amendment agreement dated 31 August 2006 and the transfer of employment of
employees agreement dated 1 August 2006 between the Guarantor (1) and the
Manager (2) and any amendment, variation, novation or replacement of either of
them approved by the Security Agent in accordance with the terms of this
agreement.
Margin means:
(a)
for the period up until the day before the date of this amended and restated
Agreement: 1.10 per cent per annum;


13    

--------------------------------------------------------------------------------

    

(b)
for the period from the date of this amended and restated Agreement until (and
including) 31 August 2013: 2.10 per cent per annum;

(c)
for the whole of September 2013: 2.60 per cent per annum;

(d)
for the whole of October 2013 to March 2014 (inclusive): 3.75 per cent per
annum; and

(e)
thereafter: 4.25 per cent per annum.

Material Adverse Effect means a change in the business or financial condition of
the Borrower or the Guarantor which has a material adverse effect on the ability
of the Borrower or the Guarantor to perform its obligations under any Finance
Document.
Minimum Prepayment Amount means five hundred thousand pounds (£500,000).
Net Operating Income means:    
(a)
any income generated by the Business; plus

(b)
any other rental income net of VAT;

less:    
(a)
costs (excluding capital expenditure) paid by a Borrower in connection with any
repair, maintenance or similar obligations relating to the Building for that
period;

(b)
fees accrued in connection with services related to the Building, including any
management, incentive, property, facility;

(c)
insurance premiums and; and

(d)
property taxes accrued from time to time.

Net Rental Income means Rental Income other than Tenant Contributions.
Non-Disturbance Agreement the non-disturbance agreement dated on or about the
Original Date between the Security Agent (1) the Guarantor (2) IHLC (3) and
Marriott Hotels Limited (4) in the agreed form.
Obligors means each and together the Borrower and the Guarantor.
Occupational Lease means any lease or licence or other right of occupation or
right to receive rent to which the Operating Lease may at any time be subject.
Open Market Value means the value of the Building as determined on the basis of
a valuation by the Valuer of the market value as that term is defined in the
then current Statement of Asset valuation Practice and Guidance Notes issued by
the Royal Institution of Chartered Surveyors, as the Building is comprised in
the Headlease and the Operating Lease and is subject to the terms of the
Occupational Leases, the Management Agreement and the Non-Disturbance Agreement.
“Operating Account” means an account numbered 40108820 (sort code 20-65-82)
opened and/or maintained with the Lender in the name of the Borrower and
operated in accordance with this Agreement.
“Operating Lease” means the underlease of the Building dated 8 September 1989
between Marquis Hotels Limited and the Guarantor as amended by a supplemental
deed dated 29 July

14    

--------------------------------------------------------------------------------

    

1991 between Marquis Hotels Limited (1), Chester Eaton Properties B.V. (2) and
the Guarantor (3) and a deed of variation dated 26 October 1995 between Marquis
Hotels Limited (1) and the Guarantor (2) a deed of variation dated 26 February
2003 between Chester Eaton Properties B.V. (1) and the Guarantor (2) and a deed
of variation dated on or about 31 August 2006 between the Borrower (1) and the
Guarantor (2), the Internal Deed of Variation and a deed of variation dated 20
December 2011 between the Borrower (1) and the Guarantor (2) in the agreed form
under which the Guarantor occupies the Building which is registered at the Land
Registry with Title Absolute under title number NGL645572.
“Original Date” means 31 May 2007.
Parent means Strategic Hotels & Resorts, Inc. a real estate investment trust
having its principal place of business at 77 West Wacker, Suite 4600, Chicago,
Illinois 60601 USA.
Party means a party to this Agreement.
Permitted Indebtedness means:    
(a)
indebtedness contemplated by the Finance Documents;

(b)
indebtedness in respect of trade or other indebtedness incurred by the Guarantor
only in the ordinary course of the Business and which is not more than 30 days
due;

(c)
indebtedness subordinated on terms satisfactory to the Security Agent, including
the Subordinated Loan;

(d)
indebtedness any other indebtedness to which the Security Agent gives its
consent;

(e)
between members of the group of companies to which the Obligors and the
Shareholder belong or the group of companies to which the Parent belongs under
loan agreements containing Acceptable Subordination Language; and/or

(f)
the guarantee provided or to be provided by the Borrower in respect of certain
liabilities under the London Marriott (1983) Retirement Fund.

Permitted Letting means any sub-letting, licences and/or concession agreements
(which in the cases of licences and concession agreements do not confer tenure)
entered into in accordance with the provisions of the Management Agreement and
which:    
(a)
are entered into with third parties (excluding any Subsidiary or Holding Company
of the Obligors or the Shareholder) on an arms’ length basis; and

(b)
are at market rent and not containing any premium.

Permitted Payment means any payment out of the General Account or the Guarantor
General Account not expressly prohibited by any provision of this Agreement.
Permitted Reorganisation means the corporate reorganisation after the first
Utilisation Date of the group of companies to which the Obligors, BRE/ Grosvenor
and the Shareholder belong as described in the Reorganisation Steps Plan.
Projected Interest Cover means, as at a calculation date, projected Net
Operating Income as a percentage of projected interest costs, in each case as at
that calculation date. For the purposes of this definition:    
(a)
calculation date means the Utilisation Date;


15    

--------------------------------------------------------------------------------

    

(b)
projected interest costs on any calculation date means the Lenders' estimate of
the Interest Cost payable by the Borrower to the Finance Parties under the
Finance Documents (other than under Clause 4 (Repayment)) for the period of 12
months following that calculation date; and

(c)
projected Net Operating Income on any calculation date means the Borrower’s
projection of the Net Operating Income as set out in Schedule 10 for the period
of 12 months following that calculation date.

Property means the property described in Schedule 1 where the context so
requires, including the buildings on the Property.
Pro Rata Share means for the purpose of determining a Lender's share in a
utilisation of the Facility, the proportion which its Commitment bears to the
Total Commitments.
Qualifying Lender means a Lender which is:    
(a)
a U.K. Lender;

(b)
a Treaty Lender; or

(c)
a building society which is entitled to receive interest under this Agreement
without deduction or withholding for or on account of U.K. income tax pursuant
to section 477A(7) of the Taxes Act.

Quarter Dates means 31 March, 30 June, 30 September and 31 December in each
year.
Rate Fixing Date means the first day of an Interest Period or such other day as
the Security Agent and the Borrower may agree.
Reference Banks means the Facility Agent, The Royal Bank of Scotland plc and
Citibank International plc (which trades as Citibank in the United Kingdom) and
any other bank or financial institution appointed as such by the Facility Agent
under this Agreement.
Relevant Period means each period of twelve months (or if shorter) the period
from the first Utilisation Date ending on a Quarter Date.
Rental Income means the aggregate of all amounts paid or payable to or for the
account of the Borrower or, as the case may be, the Guarantor in connection with
the Operating Lease, the Management Agreement and any Occupational Leases
including each of the following amounts to the extent applicable:    
(a)
rent, licence fees and equivalent amounts paid or payable;

(b)
any sum received or receivable from any deposit held as security for performance
of a tenant's obligations;

(c)
a sum equal to any apportionment of rent allowed in favour of the Borrower;

(d)
any other moneys paid or payable in respect of occupation and/or usage of the
Building and any fixture and fitting on the Building including any fixture or
fitting on the Building for display or advertisement, on licence or otherwise;

(e)
any sum paid or payable under any policy of insurance in respect of loss of rent
or interest on rent;


16    

--------------------------------------------------------------------------------

    

(f)
if such surrender or variation is permitted under this Agreement and subject to
any conditions which may apply to that permission, any sum paid or payable, or
the value of any consideration given, for the surrender or variation of any
Lease Document;

(g)
any sum paid or payable by any guarantor of any occupational tenant under any
Lease Document;

(h)
any Tenant Contributions; and

(i)
any interest paid or payable on, and any damages, compensation or settlement
paid or payable in respect of, any sum referred to above less any related fees
and expenses incurred (which have not been reimbursed by another person) by the
Borrower in connection with such changes, compensation or settlement;

Provided that there shall be no double counting of any Rental Income under the
Operating Lease, the Management Agreement and the Occupational Lease for the
purposes of any calculations under this agreement.
Reorganisation Steps Plan means the outline of corporate authorisations and
approvals required to effect the Permitted Reorganisation dated 31 May 2007 and
diagrams dated 30 May 2007 prepared by the Borrower’s advisers and in the agreed
form.
Repeating Representations means the representations which are deemed to be
repeated under the Finance Documents.
Report on Title means any report or certificate on title supplied to the Lenders
as a condition precedent and/or as a condition subsequent under this Agreement
on or before the Utilisation Date.
Request means a request for a Loan, substantially in the form of Schedule 4
(Form of Request).
Reservations means each and all of the following reservations that:
(a)
equitable remedies may be granted or refused at the discretion of the court;

(b)
there are limitations on enforcement by laws relating to insolvency generally
and other laws generally affecting the rights of creditors;

(c)
there is time barring of claims under the Limitation Act 1980;

(d)
there is the possibility that an undertaking to assume liability for or to
indemnify against non-payment of United Kingdom stamp duty may be void;

(e)
any payment made in compensation for a breach of the Finance Documents may be a
penalty and may not be enforceable in whole or in part;

(f)
any legal principal similar to those set out in paragraphs (a) to (e) above
which apply under the laws of Luxembourg and which are set out in legal opinions
referred to in paragraph 8(d) of Schedule 2;

(g)
there may be defences of set-off or counterclaim (provided that nothing is this
definition purports to grant the Obligors, BRE/ Grosvenor or the Shareholder any
such right and is without prejudice to any restriction contained in the Finance
Documents) and similar principles, rights and defences under the laws of any
foreign jurisdictions in which relevant obligations may have to be performed;


17    

--------------------------------------------------------------------------------

    

(h)
the principle that the English courts may not recognise any of the fixed
Security expressed to be constituted by the Security Documents to be by way of
fixed charge since they may hold such Security to be by way of floating charge;
and

(i)
presentation of Security Documents for registration at any applicable registry
and any other steps necessary to perfect a Security Interest where such steps
are not required to be performed under the terms of any Finance Document until a
future date;

(j)
an indemnity provision entitling one party to recover legal and other
enforcement costs and expenses from another party may be restricted in terms of
items or amounts as a Luxembourg court deems appropriate;

(k)
the question as to whether a provision which may be held to be invalid, illegal
or unenforceable may be severed from the other provisions thereof in order to
save those other provisions would be decided by the Luxembourg courts in their
discretion;

(l)
a provision which permits the taking of proceedings in one or more jurisdictions
shall not preclude the taking of concurrent proceedings in any other
jurisdictions may not be enforceable in a Luxembourg court;

(m)
a provision allowing the service of process against a company to a service agent
could be overriding by a Luxembourg statutory provision allowing the valid
service of process against the said company in accordance with applicable laws
at its domicile. If the designation of a service agent constituted (or where
deemed to constitute) a power of attorney or mandate (mandate), whether or not
irrevocable, it will terminate by force or law, and without notice, upon the
occurrence of insolvency events affecting the company.

Reversionary Lease means a reversionary lease of the Property dated 29 October
2007 extending the term of the Operating Lease from 8 September 2014 to 21 May
2019 between (1) the Borrower and (2) the Guarantor which is currently vested in
the Guarantor as varied by the Internal deed of Release and registered at the
Land Registry under title number NGL890601 including a deed of variation to be
entered into between the Borrower (1) and the Guarantor (2) to match the
provisions in the Operating Lease.
Screen Rate means the British Bankers Association Interest Settlement Rate for
the relevant currency and Interest Period displayed on the appropriate page of
the Telerate screen selected by the Security Agent. If the relevant page is
replaced or the service ceases to be available, the Security Agent (after
consultation with the Borrower and the Lenders) may specify another page or
service displaying the appropriate rate.
Security means the Security Interests created under the Security Documents.
Security Agreement means a security agreement dated on or around the Original
Date between the Borrower and the Security Agent in the agreed form.
Security Document means:    
(a)
the Security Agreement;

(b)
the Shareholder Share Charge;

(c)
the Shareholder Share Pledge;

(d)
the Guarantor Security Agreement;

(e)
the Lomar Holdco Share Charge;


18    

--------------------------------------------------------------------------------

    

(f)
a supplemental charge over the Superior Lease entered into by the Borrower in
favour of the Security Trustee and dated 27 October 2010;

(g)
a supplemental charge over the Reversionary Lease entered into by the Guarantor
in favour of the Security Trustee and dated 27 October 2010;

(h)
any other document evidencing or creating security over any asset of the
Borrower to secure any obligation of the Borrower to a Finance Party under the
Finance Documents; and/or

(i)
any other document designated as such by the Security Agent and the Borrower.

Security Interest means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.
Seller means Grosvenor Square Hotel S.À.R.L. (a company formerly organised and
existing under the law of Luxembourg and removed from the Luxembourg trade and
companies register on 20 January 2009).
Senior Liabilities means all present and future sums, liabilities and
obligations payable or owing by the Borrower to the Finance Parties (whether
actual or contingent, jointly or severally or otherwise) under or in connection
with the Finance Documents.
Shareholder means SHR Grosvenor Square S.À.R.L. (formerly known as Pingleton
Holding S.À.R.L.) a company organised and existing under the laws of Luxembourg
whose registered number is B114490.
Share Purchase Agreement means the agreement dated 28 July 2006 between
BRE/Europe 2 S.A.R.L (1) and Pingleton Holding S.A.R.L (now known as SHR
Grosvenor Square S.À.R.L.) (2) in respect of the entire issued share capital of
BRE/Grosvenor Shareholder S.A.R.L by Pingleton Holding S.À.R.L. (now known as
SHR Grosvenor Square S.À.R.L.).
Shareholder Share Charge means the share charge to be granted by the Shareholder
in respect of its shares in Lomar Holdco.
Shareholder Share Pledge means the share pledge to be granted by the Shareholder
over the share capital of the Borrower in the agreed form.
Subordinated Loan means any loan made by BRE/ Grosvenor to the Borrower or the
Guarantor and any loan made by either the Guarantor and the Borrower to the
other, which are subject to the terms of the Subordination Agreement.
Subordination Agreement means a subordination agreement between the Shareholder,
the Borrower, the Guarantor, the Lenders and the Security Agent in the agreed
form.
Subsidiary means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50 per cent. of the voting capital or
similar right of ownership and control for this purpose means the power to
direct the management and the policies of the entity whether through the
ownership of voting capital, by contract or otherwise.
Superior Lease means the lease dated 23 February 1965 between the Trustees of
the London Settled Estate of the most noble the 2nd Duke of Westminster
(deceased) (1) and Princes Investments Limited (2) and registered with title
number LN248516 (now assigned to Marriott Hotels Limited pursuant to a deed
dated 17 November 1986) out of which the Head Lease is granted together with the
Deed of Variation.
Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest).

19    

--------------------------------------------------------------------------------

    

Tax Credit means a credit against any Tax or any relief or remission for Tax (or
its repayment).
Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
Tax Payment means a payment made by the Borrower to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by the Borrower in
respect of Tax under any Finance Document.
Taxes Act means the Income and Corporation Taxes Act 1988.
Tenant Contributions means any amount paid or payable to the Borrower by any
tenant under a Lease Document or any other occupier of the Building under any
interest which is inferior to the Headlease, by way of:    
(a)
contribution to:

(i)
insurance premiums;

(ii)
the cost of an insurance valuation;

(iii)
a service charge in respect of the Borrower's costs under any repairing or
similar obligation or in providing services to a tenant of, or with respect to,
the Building; or

(iv)
a sinking fund; or

(b)
value added tax or similar taxes.

Total Commitments means the aggregate of the Commitments of all the Lenders.
Transaction Document means:    
(a)
a Finance Document;

(b)
a Lease Document;

(c)
the Share Purchase Agreement;

(d)
the Disclosure Letter,

(e)
the Steps Plan; or

(f)
any other document designated as such by a Lender and the Borrower.

Transfer Certificate means a certificate, substantially in the form of Schedule
5 (Form of Transfer Certificate), with such amendments as the Lenders may
approve or require or any other form agreed between the Lenders and the
Borrower.
Treaty Lender means a Lender which is, on the date a payment of interest falls
due under this Agreement:     
(a)
resident (as defined in the appropriate double taxation agreement) in a country
with which the U.K. has a double taxation agreement giving residents of that
country full exemption from U.K. taxation on interest; and

(b)
does not carry on a business in the U.K. through a permanent establishment with
which the payment is effectively connected.


20    

--------------------------------------------------------------------------------

    

U.K. Lender means a Lender which is:    
(a)
within the charge to U.K. corporation tax in respect of, and beneficially
entitled to, a payment of interest on the Loan made by a person that was a bank
for the purposes of section 349 of the Taxes Act (as currently defined in
section 840A of the Taxes Act) at the time the Loan was made; or

(b)
a U.K. Non-Bank Lender.

U.K. Non-Bank Lender means:    
(a)
a company resident in the U.K. for U.K. tax purposes;

(b)
a partnership, each member of which is a company resident in the U.K. for U.K.
tax purposes or a company not resident in the U.K. for U.K. tax purposes but
which carries on a trade in the U.K. through a permanent establishment and
brings into account in computing its chargeable profits (for the purpose of
section 11(2) of the Taxes Act) the whole of any share of interest payable to it
under this Agreement which falls to it by reason of sections 114 and 115 of the
Taxes Act; or

(c)
a company not resident in the U.K. for U.K. tax purposes which carries on a
trade in the U.K. through a permanent establishment and brings into account
interest payable to it under this Agreement in computing its chargeable profits
for the purpose of section 11(2) of the Taxes Act,

which, in each case, is beneficially entitled to interest payable to it under
this Agreement and which has provided to the Borrower and not retracted
confirmation of one of the above in accordance with this Agreement.
Utilisation Date means the date on which a Loan is borrowed by the Borrower.
Valuation means at any time the then most recent Open Market Valuation by the
Valuer, addressed to the Finance Parties.
Valuer means Jones Lang LaSalle or any other surveyor or valuer appointed by the
Lenders (acting reasonably).
1.2
Construction     

(a)
In this Agreement, unless the contrary intention appears, a reference to:

(i)
an amendment includes a supplement, novation, restatement or re-enactment and
amended will be construed accordingly;

(ii)
assets includes present and future properties, revenues and rights of every
description;

(iii)
an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

(iv)
disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

(v)
indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money including, without limitation,
under any derivative transaction or any other transaction which has the
commercial effect of a borrowing;


21    

--------------------------------------------------------------------------------

    

(vi)
know your customer requirements are the identification checks that a Finance
Party requests in order to meet its obligations under any applicable law or
regulation to identify a person who is (or is to become) its customer;

(vii)
a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

(viii)
a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

(ix)
a Default being outstanding means that it has not been remedied or waived;

(x)
a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

(xi)
a Clause, a Subclause or a Schedule is a reference to a clause or subclause of,
or a schedule to, this Agreement;

(xii)
a Party or any other person includes its successors in title, permitted assigns
and permitted transferees;

(xiii)
a Finance Document or another document is a reference to that Finance Document
or other document as amended;

(xiv)
a document being in an agreed form means that the form and content of the
document have been approved by the Finance Parties and the Borrower;

(xv)
a report, opinion or other document being appropriately addressed means such
report, opinion or other document is addressed in the manner required by the
Lenders and notified to the Borrower before the Original Date;

(xvi)
a time of day is a reference to London time.

(b)
Unless expressly provided to the contrary in a Finance Document, a person who is
not a party to a Finance Document may not enforce any of its terms under the
Contracts (Rights of Third Parties) Act 1999 and, notwithstanding any term of
any Finance Document, no consent of any third party is required for any
variation (including any release or compromise of any liability) or termination
of any Finance Document.

(c)
Unless the contrary intention appears:

(i)
a word or expression used in any other Finance Document or in any notice given
in connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement; and

(ii)
any obligation of the Obligors, Lomar Holdco or the Shareholder under the
Finance Documents which is not a payment obligation remains in force for so long
as any payment obligation of the Obligors, Lomar Holdco or the Shareholder is or
may be outstanding under the Finance Documents.

(d)
The headings in this Agreement do not affect its interpretation.


22    

--------------------------------------------------------------------------------

    

(e)
Where the consent, permission or approval (“consent”) of the Obligors or the
Shareholder is required under the Management Agreement, the IHLC Agreements or
any Occupational Leases and under the terms of those agreements the Obligors or
the Shareholder are not entitled to unreasonably withhold or delay their
consent, and where the consent of a Finance Party is also required under the
Finance Documents before the Obligors or the Shareholder are able to give their
consent under those agreements, then the relevant Finance Party shall not
unreasonably withhold or delay its consent, provided that the Obligors or the
Shareholder have provided the Security Agent with all documents and information
reasonably requested by the Security Agent in sufficient time to enable the
relevant Finance Party to reach a considered decision.

(f)
Where an Occupational Lease permits the relevant tenant to take or omit any
action without the consent of the Shareholder or the relevant Obligor, the
consent of any Finance Party will not be required under the Finance Documents in
respect of such act or omission.

2
FACILITY AND PURPOSE

2.1
Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a term loan facility in an aggregate amount equal to the Total
Commitments. Amounts borrowed under this Agreement may only be used to refinance
the acquisition of the Property, to provide working capital and finance for
general corporate purposes.
2.2
Nature of a Lender's rights and obligations

Unless otherwise agreed by all the Lenders, the obligations of a Lender under
the Finance Documents are several and failure by a Lender to perform its
obligations does not affect the obligations of any other party under the Finance
Documents. The rights of a Lender under the Finance Documents are separate and
independent rights and a Lender may, except as otherwise stated in the Finance
Documents, separately enforce those rights. A debt arising under the Finance
Documents to a Lender is a separate and independent debt.
3
CONDITIONS PRECEDENT AND UTILISATION

3.1
Documentary conditions precedent

(a)
The Lenders shall have no obligation to make a Loan unless and until the
Security Agent has notified the Lenders and the Borrower that it has received
all of the documents and evidence set out in Schedule 2 (Conditions precedent
documents) in form and substance satisfactory to it. The Security Agent must
give this notification to the Borrower and the Lenders promptly upon being so
satisfied.

(b)
If the Loan specified in a Request has not been utilised within ten (10)
Business Days of the date of receipt of the Request, or such longer period as
the Security Agent may confirm in writing, then the Request will lapse.

3.2
Conditions subsequent

The Borrower covenants to provide within the periods specified in part 2 of
Schedule 2 each of the conditions subsequent set out therein in form and
substance satisfactory to the Security Agent.
3.3
Number of Loans

(a)
The Borrower may not deliver a Request if as a result of the proposed
Utilisation three or more Loans would be outstanding.


23    

--------------------------------------------------------------------------------

    

(b)
The Borrower may not request a Loan to be divided if, as a result of the
division, three or more Loans would be outstanding.

3.4
Giving of Requests

(a)
The Borrower may borrow a Loan during the Availability Period by giving to the
Security Agent a duly completed Request. A Request is irrevocable.

(b)
Unless the Security Agent otherwise agrees, the latest time for receipt by the
Security Agent of a duly completed Request is 11.00 a.m. one Business Day before
the Utilisation Date.

3.5
Completion of Request

(a)
The Request will not be regarded as having been duly completed unless:

(i)
the Utilisation Date is a Business Day falling within the Availability Period;

(ii)
the amount of the Loan requested does not exceed the Total Commitments on the
proposed Utilisation Date; and

(iii)
an Interest Period of 3 months is specified or if both are specified the amount
of the Loan is allocated to each such period.

(iv)
the payment instructions are specified.

(b)
Not more than two Loans may be requested in a Request.

3.6
Further conditions precedent

The obligations of the Lenders to make a Loan are subject to the further
conditions precedent that on both the date of a Request, the Utilisation Date:
(a)
the Repeating Representations are correct in all material respects; and

(b)
no Default is outstanding or would result from the making of the Loan.

3.7
Advance of the Loan

(a)
The Security Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its share in the Loan.

(b)
The amount of each Lender's share of the Loan will be its Pro Rata Share on the
proposed Utilisation Date.

(c)
Subject to the terms of this Agreement, each Lender shall make its share in the
Loan available to the Borrower on each Utilisation Date.

4
REPAYMENT

The Borrower must repay the outstanding amount of the Loan, together with all
other amounts outstanding under the Finance Documents, in full to the relevant
Finance Parties on the Final Maturity Date.

24    

--------------------------------------------------------------------------------

    

5
PREPAYMENT AND CANCELLATION

5.1
Mandatory prepayment - illegality

(a)
A Lender must notify the Borrower promptly if it becomes aware that it is
unlawful in any jurisdiction for the Lender to perform any of its obligations
under a Finance Document or to fund or maintain its share in the Loan.

(b)
After notification under paragraph (a) above:

(i)
the Borrower must repay or prepay the Lender's share of the Loan on the date
specified in paragraph (c) below; and

(ii)
the Commitment of the Lender will be immediately cancelled.

(c)
The date for repayment or prepayment of the Lender's share of the Loan will be:

(i)
the next Interest Payment Date; or

(ii)
if earlier, the date specified by the Lender in the notification under paragraph
(a) above, which must not be earlier than the last day of any applicable grace
period allowed by law.

5.2
Mandatory prepayment - change of control

(a)
For the purposes of this Clause:

a change of control occurs if any person or persons acting in concert acquires
more than 50% of the ordinary share capital of the Shareholder or SHR Grosvenor
Square LLC otherwise loses control of the Shareholder.
acting in concert means acting together pursuant to an agreement or
understanding (whether formal or informal); and
control means the power to direct the management and policies of an entity,
whether through the ownership of voting capital, by contract or otherwise.
(b)
The Borrower must promptly notify the Lenders if it becomes aware of any change
of control.

(c)
If a change of control occurs, the Majority Lenders may, by notice to the
Borrower:

(i)
cancel the Total Commitments; and

(ii)
declare the Loan, together with accrued interest and all other amounts
outstanding under the Finance Documents, to be immediately due and payable.

Any such notice will take effect in accordance with its terms.
5.3
Voluntary prepayment

The Borrower may, by giving not less than 10 Business Days' prior notice to the
Lenders, prepay the Loan in whole or in part (but, if in part, in a minimum
amount, and an integral multiple of, £500,000) on any Interest Payment Date.
5.4
Prepayment fees

No fee shall be payable on any prepayment of all or any part of the Loan
notwithstanding the terms of any Fee Letter.

25    

--------------------------------------------------------------------------------

    

5.5
Involuntary prepayment and cancellation

(a)
If the Borrower is, or will be, required to pay to a Lender:

(i)
a Tax Payment; or

(ii)
an Increased Cost,

the Borrower may, while the requirement continues, give notice to that Lender
requesting prepayment of the Loan.
(b)
After notification under paragraph (a) above:

(i)
the Borrower must repay or prepay that Lender's share of the Loan on the date
specified in paragraph (c) below; and

(ii)
the Commitment of that Lender will be immediately cancelled.

(c)
The date for repayment or prepayment of the Loan will be:

(i)
the next Interest Payment Date; or

(ii)
if earlier, the date specified by the Borrower in its notification.

5.6
Automatic cancellation

(a)
The undrawn Commitments will be automatically cancelled at the close of business
on the last day of the Availability Period;

(b)
On the Business Day prior to the first Utilisation Date the Total Commitments
shall be automatically reduced to the lower of:

(i)
75 per cent. of the Open Market Value (as determined from the Initial
Valuation); and

(ii)
an amount which will ensure that the Projected Interest Cover as at the first
Utilisation Date is not less than 130 per cent. assuming the Loan is made in the
full amount of the Request.

5.7
Miscellaneous provisions    

(a)
Any notice of prepayment and/or cancellation under this Agreement is
irrevocable.

(b)
All prepayments under this Agreement must be made with accrued interest on the
amount prepaid and, if the prepayment is made on a day which is not an Interest
Payment Date, the full amount of the interest that would have been payable on
the immediately succeeding Interest Payment Date had no such prepayment
occurred. If requested by the Borrower in writing to the Security Agent on or
before making such a prepayment pursuant to Clauses 5.1, 5.5 or 9.2 the Borrower
may make such payment into the Operating Account, which shall be without
withdrawal save that it shall be released to the Security Agent by way of
prepayment on the next following Interest Payment Date. For the avoidance of
doubt, all interest accrued thereon shall be for the Borrower’s account. No
premium or penalty is payable in respect of any prepayment or cancellation under
this Agreement except for Break Costs and any prepayment fee payable under this
Agreement.

(c)
No prepayment or cancellation is allowed except in accordance with the express
terms of this Agreement.

(d)
No amount of a Commitment cancelled under this Agreement may subsequently be
reinstated.


26    

--------------------------------------------------------------------------------

    

(e)
No amount of the Loan prepaid under this Agreement may subsequently be
re-borrowed.

5.8
Mitigation

If the Borrower is required to make a payment under clause 5.1 then, without in
any way limiting, reducing or otherwise qualifying the Borrower’s obligations:
(a)
The Security Agent and/or the relevant Lender shall, following consultation with
the Borrower and at the cost of the Borrower, endeavour to take such steps as
the Security Agent and/or the relevant Lender considers reasonable and available
to any of them (including transfer of their rights and obligations to an
Affiliate or other facility office), to mitigate the effects of such
circumstances, provided that none of the Security Agent or the relevant Lender
shall be under any obligation to do so if, in the opinion of the Security Agent
and/or the relevant Lender (acting reasonably), such steps may have an adverse
effect on its or any of the Security Agent’s and/or the Lenders’ business
operations or financial condition; and

(b)
The Borrower may (for so long as the circumstance giving rise to the payment
continues and on 5 days notice) cancel the whole of the undrawn part of the
Facility provided that on the next Interest Payment Date the Senior Liabilities
are discharged in full.

6
INTEREST

6.1
Calculation of interest

The rate of interest on the Loan is the percentage rate per annum equal to the
aggregate of the applicable:
(a)
Margin; and

(b)
LIBOR.

6.2
Payment of interest

Except where it is provided to the contrary in this Agreement, the Borrower must
pay to the Lenders accrued interest on the Loan on each Interest Payment Date.
6.3
Interest on overdue amounts

If the Borrower fails to pay any amount payable by it under the Finance
Documents, it must immediately on demand by the Lenders pay interest on the
overdue amount from its due date up to the date of actual payment, both before,
on and after judgment at a rate determined by the Lenders to be two (2%) per
cent. per annum. above the rate determined in accordance with Clause 6.1
(Calculation of Interest) with payments being made on each Interest Payment
Date. Interest (if unpaid) on overdue amounts will be compounded with that
overdue amount on each Interest Payment Date but will remain immediately due and
payable.
6.4
Notification of rates of interest

The Lenders must promptly notify the Borrower of the determination of a rate of
interest under this Agreement.
6.5
Hedging Arrangements

The Borrower must maintain Hedging Arrangements in accordance with this Clause.

27    

--------------------------------------------------------------------------------

    

(a)
All Hedging Arrangements must be:

(iii)
with the Counterparty or another counterparty acceptable to the Security Agent,
acting reasonably;

(iv)
in form and substance satisfactory to the Security Agent, acting reasonably; and

(v)
charged or assigned by way of security under the Security Agreement.

(b)
If, at any time, the notional principal amount of the Hedging Arrangements
following a prepayment of the Loan exceeds the aggregate amount of the Loans at
that time by more than 110%, the Borrower must, at the request of the Security
Agent, reduce the notional principal amount of the Hedging Arrangements by an
amount and in a manner satisfactory to the Security Agent so that it no longer
exceeds 110% of the aggregate amount of the Loans then outstanding.

(c)
If, at any time, the Counterparty falls below the short term credit rating of at
least A-1 from Standard and Poor’s Rating Services, a division of The McGraw
Hill Companies Inc., at least F-1 from Fitch Ratings Limited and a long term
credit rating of at least A1 from Moody’s Investor’s Services Inc., the Borrower
will notify the Security Agent and procure that, within 30 days of the ratings
downgrade, a person that does satisfy that rating requirement and is acceptable
to be the Security Agent as a new Counterparty. Immediately upon acceptance of
the new Counterparty the Borrower shall procure that the Counterparty whose
rating was downgraded will novate each of the Hedging Arrangements to which it
is a party to the new Counterparty.

(d)
(i)    The parties to each Hedging Arrangement must comply with the terms of
that Hedging Arrangement.

(ii)
Neither the Counterparty nor the Borrower may amend or waive the terms of any
Hedging Arrangement without the consent of the Security Agent, not to be
unreasonably withheld or delayed.

(e)
Neither the Counterparty nor the Borrower may terminate or close out any Hedging
Arrangement (in whole or in part) except:

(i)
in accordance with paragraph (b) above;

(ii)
if it becomes illegal for that party to continue to comply with its obligations
under that Hedging Arrangement;

(iii)
if the Loan and other amounts outstanding under the Finance Documents have been
unconditionally and irrevocably paid and discharged in full;

(iv)
in the case of termination or closing out by the Counterparty, if the Security
Agent serves notice under Clause 17.15 (Acceleration) or, having served notice
under Clause 17.15 (Acceleration), makes a demand; or

(v)
in the case of termination or closing out by the Borrower, with the consent of
the Security Agent, not to be unreasonably withheld or delayed.

(f)
The Counterparty may only suspend making payments under a Hedging Arrangement if
the Borrower is in breach of its payment obligations under that Hedging
Arrangement.

(g)
The Counterparty must acknowledge that the rights of the Borrower under the
Hedging Arrangements to which it is party have been charged or assigned by way
of security under the Security Agreement.


28    

--------------------------------------------------------------------------------

    

(h)
Notwithstanding anything to the contrary under this Clause 6.5 (Hedging
Arrangements), following the maturity of the Hedging Arrangement in place as at
the date of this amended and restated Agreement the Borrower shall not be
required to enter into any further Hedging Arrangement and shall not enter into
any such arrangement without the consent of the Security Agent.

7
INTEREST PERIODS

7.1
Length of Interest Periods

(a)
Each Loan has successive Interest Periods.

(b)
Each Interest Period for a Loan will start on its Utilisation Date or on the
expiry of its preceding Interest Period and end on the next Interest Payment
Date.

8
MARKET DISRUPTION

8.1
Failure of a Reference Bank to supply a rate

If LIBOR is to be calculated by reference to the Reference Banks but a Reference
Bank does not supply a rate by 12.00 noon on a Rate Fixing Day, the applicable
LIBOR will, subject as provided below, be calculated on the basis of the rates
of the remaining Reference Banks.
8.2
Market disruption

(a)
In this agreement a market disruption event occurs if LIBOR is to be calculated
by reference to the Reference Banks but no, or only one, Reference Bank supplies
a rate by 12.00 noon on the Rate Fixing Day.

(b)
The Security Agent must promptly notify the Borrower and the Lenders of a market
disruption event.

(c)
After notification under paragraph (a) above, the rate of interest on each
Lender's share in the affected Loan for the relevant Interest Period will be the
aggregate of the applicable:

(i)
Margin; and

(ii)
rate notified to the Security Agent by that Lender as soon as practicable, and
in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its share in that Loan from whatever source it may
reasonably select.

8.3
Alternative basis of interest or funding

(a)
If a market disruption event occurs and the Security Agent or the Borrower so
requires, the Borrower and the Security Agent must enter into negotiations for a
period of not more than 30 days with a view to agreeing an alternative basis for
determining the rate of interest and/or funding for the affected Loan and any
future Loan.

(b)
Any alternative basis agreed will be, with the prior consent of all the Lenders,
binding on all the Parties.

9
TAXES

9.1
Tax gross-up

(a)
The Borrower must make all payments to be made by it under the Finance Documents
without any Tax Deduction, unless a Tax Deduction is required by law.


29    

--------------------------------------------------------------------------------

    

(b)
If:

(i)
a Lender is not, or ceases to be, a Qualifying Lender; or

(ii)
the Borrower or a Lender is aware that the Borrower must make a Tax Deduction
(or that there is a change in the rate or the basis of a Tax Deduction),

it must promptly notify the Borrower or the Lender (as appropriate).
(c)
Except as provided below, if a Tax Deduction is required by law to be made by
the Borrower or the Security Agent, the amount of the payment due from the
Borrower will be increased to a net amount which (after making the Tax
Deduction) leaves an amount equal to the payment which would have been due if no
Tax Deduction had been required.

(d)
Except as provided below, the Borrower is not required to make an increased
payment under paragraph (c) above for a Tax Deduction in respect of tax imposed
by the U.K. to a Lender that is not, or has ceased to be, a Qualifying Lender in
excess of the amount that the Borrower would have had to pay had the Lender
been, or not ceased to be, a Qualifying Lender.

(e)
Paragraph (d) above will not apply if the Lender has ceased to be a Qualifying
Lender by reason of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or double taxation agreement or any published practice or concession of any
relevant taxing authority.

(f)
The Borrower is not required to make an increased payment to a Lender under
paragraph (c) above for a Tax Deduction in respect of tax imposed by the U.K. if
that Lender is a Treaty Lender and the Borrower is able to demonstrate that the
Tax Deduction would not have been required if the Lender had complied with its
obligations under paragraph (i) below.

(g)
If the Borrower is required to make a Tax Deduction, the Borrower must make the
minimum Tax Deduction allowed by law and must make any payment required in
connection with that Tax Deduction within the time allowed by law.

(h)
Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Borrower must deliver to the Finance
Parties evidence satisfactory to the Finance Parties (acting reasonably) that
the Tax Deduction has been made or (as applicable) the appropriate payment has
been paid to the relevant taxing authority.

(i)
A Treaty Lender must co-operate with the Borrower by using its reasonable
endeavours to complete any procedural formalities necessary for the Borrower to
obtain authorisation to make that payment without a Tax Deduction.

(j)
If a Lender is expressed to be a U.K. Non-Bank Lender when it becomes a party to
this Agreement as a Lender, it will be deemed to have confirmed its status for
the purpose of the definition of U.K. Non-Bank Lender. A U.K. Non-Bank Lender
must promptly notify the Borrower and the Security Agent of any change to its
status that may affect any confirmation made by it.

(k)
The Borrower confirms that it regards payments of interest under the Loan as
UK-source interest and intends to deduct UK income tax from payments of interest
made under this Agreement in circumstances where the benefit of the Loan has
been assigned to a person who is not within the charge to UK corporation tax in
respect of such interest (or not otherwise entitled to receive such interest
without deduction of tax by virtue of section 349(3) or section 349(A) of the
Taxes Act 1988).


30    

--------------------------------------------------------------------------------

    

9.2
Tax indemnity

(a)
Except as provided below, the Borrower must indemnify a Finance Party against
any loss or liability which that Finance Party (in its absolute discretion)
determines will be or has been suffered (directly or indirectly) by that Finance
Party for or on account of Tax in relation to a payment received or receivable
(or any payment deemed to be received or receivable) under a Finance Document.

(b)
Paragraph (a) above does not apply to any Tax assessed on a Finance Party under
the laws of the jurisdiction in which:

(i)
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party has a Facility Office and is treated
as resident for tax purposes; or

(ii)
that Finance Party's Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.
A Finance Party making, or intending to make, a claim under paragraph (a) above
must promptly notify the Borrower of the event which will give, or has given,
rise to the claim.
9.3
Tax Credit

If the Borrower makes a Tax Payment and the relevant Finance Party (in its
absolute discretion) determines that:
(a)
a Tax Credit is attributable to that Tax Payment; and

(b)
it has used and retained that Tax Credit,

the Finance Party must pay an amount to the Borrower which that Finance Party
determines (in its absolute discretion) will leave it (after that payment) in
the same after-tax position as it would have been if the Tax Payment had not
been required to be made by the Borrower.
9.4
Stamp taxes

The Borrower must pay and indemnify each Finance Party against any stamp duty,
stamp duty land tax, registration or other similar Tax payable in connection
with the entry into, performance or enforcement of any Finance Document, except
for any such Tax payable in connection with the entry into a Transfer
Certificate.
9.5
Value added taxes

(a)
Any amount (including costs and expenses) payable under a Finance Document by
the Borrower is exclusive of any value added tax or any other Tax of a similar
nature which might be chargeable in connection with that amount. If any such Tax
is chargeable, the Borrower must pay to the Finance Party (in addition to and at
the same time as paying that amount) an amount equal to the amount of that Tax.

(b)
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that Party must also at the same time pay and indemnify the
Finance Party against all value added tax or any other Tax of a similar nature
incurred by the Finance Party in respect of those costs or expenses but only to
the extent that the Finance Party (acting reasonably)


31    

--------------------------------------------------------------------------------

    

determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of the Tax.
9.6
Conduct of business by a Finance Party

No term of this Agreement will:    
(a)
interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit;

(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it in respect of Tax or the extent, order and manner
of any claim; or

(c)
oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computation in respect of Tax.

10
INCREASED COSTS

10.1
Increased Costs

Except as provided below in this Clause, the Borrower must pay to a Finance
Party the amount of any Increased Cost incurred by that Finance Party as a
result of:    
(a)
the introduction of, or any change in, or any change in the interpretation,
administration or application of, any law or regulation; or

(b)
compliance with any law or regulation made after the Original Date.

10.2
Exceptions

The Borrower need not make any payment for an Increased Cost to the extent that
the Increased Cost is:    
(a)
compensated for under another Clause or would have been but for an exception to
that Clause;

(b)
arises from a tax on the overall net income, profit or gain of the Security
Agent or a Lender and/or its Affiliate;

(c)
attributable to a Finance Party wilfully failing to comply with any law or
regulation or the terms of any of the Finance Documents; or

(d)
attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the Original Date (“Basel II”) or any other
law or regulation which implements Basel II (whether such implementation,
application or compliance is by a government regulator, Finance Party or any of
its Affiliates).

10.3
Claims

A Finance Party intending to make a claim for an Increased Cost must notify the
Borrower promptly of the circumstances giving rise to, and the amount of, the
claim and shall provide the Borrower with a certificate confirming the amount of
the Increased Costs and showing how such Increased Cost is calculated.

32    

--------------------------------------------------------------------------------

    

11
PAYMENTS

11.1
Place

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a party under the Finance Documents must be made
to the Security Agent to its account at such office or bank in London as it may
notify to the parties for this purpose by not less than fifteen (15) Business
Days' prior notice.
11.2
Funds

Payments under the Finance Documents to the Security Agent must be made for
value on the due date at such times and in such funds as is customary at the
time for the settlement of transactions in that currency in the place for
payment.
11.3
Distribution    

(a)
Each payment received by the Security Agent under the Finance Documents for
another party must, except as provided below, be made available by the Security
Agent to that party as soon as practicable after receipt to its account with
such office or bank as it may notify to the Security Agent for this purpose.

(b)
The Security Agent may apply any amount received by it for the Borrower in or
towards payment of any amount due from the Borrower under the Finance Documents.

(c)
Where a sum is paid to the Security Agent under the Finance Documents for
another party, the Security Agent is not obliged to pay that sum to that party
until it has established that it has actually received it. However, the Security
Agent may assume that it has received the sum and make available to that party a
corresponding amount. If it transpires that the sum has not been received by the
Security Agent, that party must immediately on demand by the Security Agent
refund any corresponding amount made available to it together with interest on
that amount from the date of payment to the date of receipt by the Security
Agent at a rate determined by the Security Agent to reflect its cost of funds.

11.4
Currency    

(a)
All amounts payable under the Finance Documents are payable in Sterling.

(b)
If more than one currency or currency unit are at the same time recognised by
the Bank of England as the lawful currency of the United Kingdom, then:

(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, Sterling shall be translated into, or paid in, the
currency or currency unit of the United Kingdom designated by the Lenders; and

(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the Bank of England for the conversion
of that currency or currency unit into the other, rounded up or down by the
Lenders acting reasonably.

11.5
No set-off or counterclaim

All payments made by the Borrower under the Finance Documents must be made
without set-off or counterclaim.

33    

--------------------------------------------------------------------------------

    

11.6
Business Days    

(a)
If a payment under the Finance Documents is due on a day which is not a Business
Day, the due date for that payment will instead be the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not).

(b)
During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.

11.7
Partial payments    

(a)
If the Security Agent receives a payment insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Security Agent must apply that payment towards the obligations of the Borrower
under the Finance Documents in the following order:

(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Finance Parties under the Finance Documents; and

(ii)
secondly, in or towards payment pro rata of:

(A)
any periodical payments (not being payments referred to in sub-paragraph (iv)
below as a result of termination or closing out) due but unpaid to the
Counterparty under the Hedging Arrangements; and

(B)
any accrued interest or fee due but unpaid under this Agreement; and

(iii)
thirdly, in or towards payment pro rata of:

(A)
any payments (not being payments referred to in sub-paragraph (iv) below as a
result of termination or closing out) due but unpaid to the Counterparty under
the Hedging Arrangements; and

(B)
any principal amount due but unpaid under this Agreement; and

(iv)
fourthly, in or towards payment of any payments as a result of the termination
or closing out:

(A)
it becoming illegal for a Counterparty to comply with its obligations under the
Hedging Arrangements; or

(B)
an event of default relating to a Counterparty, due but unpaid to such
Counterparty under the Hedging Arrangement; and

(v)
fifthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)
Sub-paragraphs (ii)(A), (iii)(A) and (iv) shall only apply to a Counterparty
which is Barclays Bank Plc (the Original Lender) or its Affiliate and
sub-paragraph (iv) shall be substituted by “fourthly, in or towards payment pro
rata of any payments due but unpaid to any Counterparty under a Hedging
Arrangement” in respect of any Counterparty which is not Barclays Bank Plc (the
Original Lender) or an Affiliate.

(c)
The Security Agent must, if so directed by the Majority Lenders, vary the order
set out in sub-paragraphs (a)(ii) to (iv) above.

(d)
This Subclause will override any appropriation made by the Borrower.


34    

--------------------------------------------------------------------------------

    

11.8
Timing of payments

If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the relevant
Finance Party.
12
BANK ACCOUNTS

12.1
Designation of Accounts    

(a)
The Borrower must maintain the following bank accounts in the name of the
Borrower with Barclays Bank PLC:

(i)
an interest bearing account designated the Operating Account;

(ii)
a current account designated the General Account;

(b)
The Borrower must not, without the prior consent of the Lenders, maintain any
other bank account.

12.2
Operating Account

(a)
The Security Agent has sole signing rights in relation to the Operating Account.

(b)
The Borrower must ensure that all Net Rental Income payable to the Borrower and
any amounts payable to it under a Hedging Arrangement is paid into the Operating
Account.

(c)
If any payment of any amount referred to in paragraph (b) above is paid into an
Account other than the Operating Account, that payment must be paid immediately
into the Operating Account.

(d)
If any payment is made in to the Operating Account which should have been paid
into another Account, then, unless an Event of Default is outstanding, the
Security Agent shall, at the request of the Borrower and on receipt of evidence
satisfactory to the Security Agent that the payment should have been made to
that other Account, promptly pay that amount to that other Account.

(e)
On any day on which an amount is due under the Headlease, the Security Agent
may, and is irrevocably authorised by the Borrower to:

(i)
withdraw from the Operating Account an amount necessary to meet that due amount;
and

(ii)
apply that amount in payment of that due amount.

(f)
On each Interest Payment Date or (in the case of a payment into the General
Account under sub-paragraph (iii) below) on the date the report referred to in
Clause 16.2 (Monitoring of Property) is delivered to the Lenders in form and
substance satisfactory to them in respect of the three months ending on the
immediately preceding Quarter Date, the Security Agent must, and is irrevocably
authorised by the Borrower to, withdraw from, and apply amounts standing to the
credit of, the Operating Account, in the following order:

(i)
first, pro rata of any unpaid costs and expenses of the Security Agent due but
unpaid under the Finance Documents;

(ii)
secondly, in or towards payment pro rata of:

(A)
any periodical payments (not being payments as a result of termination or
closing out) due but unpaid to the Counterparty under the Hedging Arrangements;
and


35    

--------------------------------------------------------------------------------

    

(B)
payment to the Lenders of any accrued interest, fees and other amounts
(including Repayment Instalments) due but unpaid under the Finance Documents;
and

(iii)
thirdly, (if the Security Agent is satisfied that the conditions in paragraph
(h) below are met) payment of any surplus into the General Account.

(g)
Provided that sub-paragraph (f)(ii)(A) shall only apply if the Counterparty is
the Original Lender or an Affiliate of the Original Lender.

(h)
The Security Agent is obliged to make a withdrawal from the Operating Account in
accordance with sub-paragraph (f) (iii) above only if:

(i)
no Event of Default is outstanding or would occur on the making of the
withdrawal from the Operating Account provided that if a Default (which for the
purposes of this Clause shall mean a default which would with the expiry of the
relevant grace period be an Event of Default) is outstanding or would occur on
the making of the withdrawal from the Operating Account the amounts withdrawn
may not be used for any purpose (including paying a dividend) and shall only be
used in connection with and for the benefit of the Business;

(ii)
the Repeating Representations are correct and will be correct immediately after
the withdrawal;

(iii)
in respect of a payment into the General Account under sub-paragraph (f)(iii)
above, the Compliance Certificate has been delivered in respect of the three
month period ending on the immediately preceding Quarter Date and a report has
been delivered to the Lenders in form and substance satisfactory to them in
accordance with Clause 16.2 (Monitoring of Property) in respect of the three
month period ending on the immediately preceding Quarter Date;

(iv)
on the last Quarter Date falling in the period specified in the left-hand column
in the table below, the Actual Interest Cover is above the percentage figure
specified in the right hand column in the table: and

Period
Actual Interest Cover
From the date of first Utilisation until 30 September 2007 inclusive
120%
From 30 September 2007 until 30 September 2008 inclusive
130%
From 30 September 2008 until 30 September 2009 inclusive
140%
From 30 September 2009 until the Final Maturity Date inclusive
155%

(v)
The Loan to Value is not more than 75%. If the Loan to Value is greater than 75%
but less than 80% and on the last Quarter Date falling in the period specified
in the left hand column of the table in (iv) above the Actual Interest Cover is
less than the figure specified in the right hand column of the table in (iv)
above no withdrawals may be made until the Actual Interest Cover for the period
ending on the following Quarter Dates is satisfied. Notwithstanding the
foregoing, if the Borrower prepays part of the Loan by sufficient amount that
the relevant Actual Interest Cover for the Relevant Period would have been met
withdrawals shall be permitted.

The Security Agent may authorise withdrawals at any time from the Operating
Account to pay any amount due and remaining unpaid after any grace period under
the Finance Documents.

36    

--------------------------------------------------------------------------------

    

12.3
General Account    

(a)
Except as provided in paragraph (d) below, the Borrower has signing rights in
relation to its General Account.

(b)
The Borrower must ensure that any amount received by it, other than any amount
specifically required under this Agreement to be paid into any other Account, is
paid into the General Account.

(c)
Subject to paragraph (b) above and to any restriction in the Subordination
Agreement and if no Event of Default is outstanding or would occur on the making
of the withdrawal, the Borrower may withdraw any amount from its General Account
for any purpose (including making dividends in accordance with clause 15.13 of
this agreement).

(d)
At any time when an Event of Default is outstanding, the Security Agent may, and
is irrevocably authorised by the Borrower to:

(i)
operate the General Account; and

(ii)
withdraw from, and apply amounts standing to the credit of, the General Account
in or towards any purpose for which moneys in any Account may be applied.

12.4
Designation of Guarantor Accounts    

(a)
The Guarantor must maintain the following bank accounts in the name of the
Guarantor with Barclays Bank PLC:

(i)
interest bearing account designated the Guarantor Operating Account;

(ii)
a current account designated the Guarantor General Account; and

(b)
The Guarantor must not, without the prior consent of the Lenders, maintain any
other bank account.

12.5
Guarantor Operating Account    

(a)
The Security Agent has sole signing rights in relation to the Guarantor
Operating Account.

(b)
The Guarantor must ensure that all Net Rental Income payable to the Guarantor is
paid into the Guarantor Operating Account.

(c)
If any payment of any amount referred to in paragraph (b) above is paid into an
Account other than the Guarantor Operating Account, that payment must be paid
immediately into the Guarantor Operating Account.

(d)
The Guarantor may satisfy its obligations under paragraph (b) above by procuring
that:

(i)
the Manager promptly collects all Rental Income and promptly pays all Net Rental
Income received by it into the Guarantor Operating Account; and

(ii)
the Manager immediately pays all amounts, payable to the Guarantor under the
Management Agreement, into the Guarantor Operating Account.

(e)
If any payment is made in to the Guarantor Operating Account which should have
been paid into another Account, then, unless an Event of Default is outstanding,
the Security Agent shall, at the request of the Guarantor and on receipt of
evidence satisfactory to the Security Agent that the payment should have been
made to that other Account, pay that amount to that other Account.


37    

--------------------------------------------------------------------------------

    

(f)
On any day on which an amount is due under the Operating Lease, the Security
Agent will, and is irrevocably authorised by the Guarantor to:

(i)
withdraw from the Guarantor Operating Account an amount necessary to meet that
due amount; and

(ii)
apply that amount in payment of that due amount.

(g)
If any tenant of the Property sends or makes one payment (whether by cheque or
otherwise) in respect of Rental Income and other amounts:

(i)
that payment must be paid into the Guarantor Operating Account; and

(ii)
unless an Event of Default is outstanding, the Security Agent shall, at the
request of the Guarantor and on receipt of evidence satisfactory to the Security
Agent that the payment includes an amount which is not Net Rental Income pay
that amount into the Guarantor General Account into other Operating Account or
apply it others pursuant to clause 12.2(h) above.

(h)
Except as provided in paragraph (g) below, on 15 July 2007 and 15 October 2007
and thereafter on each Interest Payment Date or (in the case of a payment into
the Guarantor General Account under sub-paragraph (iv) below) on the date the
report referred to in Clause 16.2 (Monitoring of Property) is delivered to the
Lenders in form and substance satisfactory to them and in respect of the three
months ending on the immediately preceding Quarter Date, the Security Agent
must, and is irrevocably authorised by the Guarantor to, withdraw from, and
apply amounts standing to the credit of, the Guarantor Operating Account, in the
following order:

(i)
first, payment in the Operating Account of all Net Rental Income payable under
the Operating Lease to the Borrower;

(ii)
secondly, to the extent not paid by the Borrower in or towards payment pro rata
of:

(A)
any periodical payments (not being payments as a result of termination or
closing out) due but unpaid to the Counterparty under the Hedging Arrangement;

(B)
payment pro rata of any unpaid costs and expenses of the Security Agent due but
unpaid under the Finance Documents;

(iii)
thirdly, to the extent not paid by the Borrower payment to the Lenders of any
accrued interest, fees and other amounts (including Repayment Instalments) due
but unpaid under the Finance Documents; and

(iv)
fourthly, (if the Security Agent is satisfied that the conditions in paragraph
(j) below are met) payment of any surplus into the Guarantor General Account.

(i)
Provided that sub-paragraph (h)(ii)(A) shall only apply if the Counterparty is
the Original Lender or an Affiliate of the Original Lender.

(j)
The Security Agent is obliged to make a withdrawal from the Guarantor Operating
Account in accordance with sub-paragraph (h) (iv) above only if:

(i)
no Event of Default is outstanding or would occur on the making of the
withdrawal from the Guarantor Operating Account provided that if a Default
(which for the purposes of this Clause shall mean a default which would with the
expiry of the relevant grace period be an Event of Default) is outstanding or
would occur on the making of the withdrawal from the Guarantor Operating Account
the amounts


38    

--------------------------------------------------------------------------------

    

withdrawn may not be used for any purpose (including paying a dividend) and
shall only be used in connection with and for the benefit of the Business; and
(ii)
the conditions listed in clause 12.2(h) (ii), (iv) and (v) above are satisfied.

(k)
The Security Agent may authorise withdrawals at any time from the Guarantor
Operating Account to pay any amount due and remaining unpaid after any grace
period under the Finance Documents.

12.6
Guarantor General Account    

(a)
Except as provided in paragraph (d) below, the Guarantor has signing rights in
relation to its Guarantor General Account.

(b)
The Guarantor must ensure that any amount received by it, other than any amount
specifically required under this Agreement to be paid into any other Account, is
paid into the Guarantor General Account.

(c)
Subject to compliance with the proviso to paragraph 12.2(j)(ii) above and to any
restriction in the Subordination Agreement and if no Event of Default is
outstanding or would occur on the making of the withdrawal, the Guarantor may
withdraw any amount from its Guarantor General Account for any purpose
(including making dividends in accordance with Clause 15.13 of this agreement).

(d)
At any time when an Event Default is outstanding, the Security Agent may, and is
irrevocably authorised by the Guarantor to:

(i)
operate the Guarantor General Account; and

(ii)
withdraw from, and apply amounts standing to the credit of, the Guarantor
General Account in or towards any purpose for which moneys in any Account may be
applied.

12.7
Minimum Balance

The Obligors must procure that notwithstanding any term of the Finance
Documents, at all times there is no less than £1,500,000 standing to the credit
of the Operating Account and the Guarantor Operating Account (when the balances
of the Operating Account and the Guarantor Operating Account are aggregated).
12.8
Miscellaneous Accounts provisions    

(a)
The Obligors must ensure that no Account goes in to overdraft.

(b)
Any amount received or recovered by the Obligors otherwise than by credit to an
Account must be held subject to the security created by the Finance Documents
and immediately be paid to the relevant Account or to the Security Agent in the
same funds as received or recovered.

(c)
The monies standing to the credit of each Account may be applied by the Security
Agent on the date any repayment of the Loan is due to be made, and is unpaid, in
or towards repayment of the Loan and all other amounts due to a Finance Party
under the Finance Documents.

(d)
No Finance Party is responsible or liable to the Obligors (other than in respect
of gross negligence or wilful default) for:

(i)
any non-payment of any liability of the Obligors which could be paid out of
moneys standing to the credit of an Account; or

(ii)
any withdrawal wrongly made, if made in good faith.


39    

--------------------------------------------------------------------------------

    

(e)
The Obligors must, within five Business Days of any reasonable request by the
Security Agent, supply the Security Agent with the following information in
relation to any payment received in an Account:

(i)
the date of payment or receipt;

(ii)
the payer; and

(iii)
the purpose of the payment or receipt.

(f)
Any amounts withdrawn from the Guarantor Operating Account or the Guarantor
General Account and applied in or towards satisfaction of any amounts owed by
the Borrower to the Finance Parties shall pro tanto satisfy the Borrowers
obligation to pay such amounts. Any such amounts shall constitute a loan made by
the Guarantor to the Borrower that is fully subordinated to the rights of the
Finance Parties.

12.9
Change of Bank Accounts    

An Account must at any time be moved to another bank approved by the Security
Agent if the Security Agent or the Lenders so requests by giving twenty (20)
Business Days notice to the relevant Obligor.
(a)
A change of Account only becomes effective when the proposed new bank agrees
with the Security Agent and the relevant Obligor, in a manner satisfactory to
the Security Agent, to fulfil the role of the bank holding that Account.

13
REPRESENTATIONS

13.1
Representations

The representations set out in this Clause are made by the Borrower and the
Guarantor in respect of itself and the other to each Finance Party.
13.2
Status    

The Borrower is a Societe a Responsabilite Limitée established in Luxembourg and
validly existing under the laws of Luxembourg and the Guarantor is a limited
liability company, duly incorporated and validly existing under the laws of
England.
(a)
It has the power to own its assets and carry on its business as it is being
conducted.

(b)
Neither the Obligors nor any partner member or shareholder of the Obligors is an
officer or director of a Lender or is a son, daughter, mother, father or spouse
of an officer or director of a Lender and each of the Obligors agree to furnish
to the Lenders on request (after the Utilisation Date) evidence confirming the
representation and warranty in this subclause.

(c)    
(i)
The Obligors are acting on their own behalf and are not an employee benefit plan
as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (ERISA), which is subject to Title 1 of ERISA, nor a plan as
defined in Section 4975(e) (1) of the Internal Revenue Code of 1986 as amended
(each of the foregoing hereinafter referred to collectively as a Plan);

(ii)
none of the assets of the Obligors constitute “plan assets” of one or more such
Plans within the meaning of ERISA (including Department of Labor Regulation
Section 2510.3-101); and


40    

--------------------------------------------------------------------------------

    

(iii)
the Obligors will not be reconstituted as a Plan or as an entity whose assets
constitute “plan assets”.

13.3
Powers and authority

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, the Transaction Documents to
which it is or will be a party and the transactions contemplated by those
Transaction Documents.
13.4
Legal validity

Subject to any general principles of law limiting its obligations and referred
to in any legal opinion required under this Agreement, each Transaction Document
to which it is a party is its legally binding, valid and (subject to the
Reservations) enforceable obligation.
13.5
Non-conflict

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents do not conflict with:    
(a)
any law or regulation applicable to it;

(b)
its constitutional documents; or

(c)
any document which is binding upon it or any of its assets.

13.6
No default    

(a)
No Event of Default is outstanding or will result from the execution of, or the
performance of any transaction contemplated by, any Transaction Document; and

(b)
no other event is outstanding which constitutes a default under any document
which is binding on it or any of its assets to an extent or in a manner which
has or is reasonably likely to have a Material Adverse Effect.

13.7
Authorisations

Except for registration of the Security Documents, all authorisations required
by it in connection with the entry into, performance, validity and
enforceability of, and the transactions contemplated by, the Transaction
Documents have been obtained or effected (as appropriate) and are in full force
and effect.
13.8
Financial statements

Its financial statements most recently delivered to the Lenders and the Security
Agent:    
(a)
have been prepared in accordance with accounting principles and practices
generally accepted in its jurisdiction of incorporation, consistently applied;
and

(b)
fairly represent its financial condition as at the date to which they were drawn
up,

except, in each case, as disclosed to the contrary in those financial
statements.
13.9
Litigation

No litigation, arbitration or administrative proceedings are current or, to its
knowledge, pending or threatened, which (if adversely determined) have or are
reasonably likely to have a Material Adverse Effect.

41    

--------------------------------------------------------------------------------

    

13.10
Information    

(a)
All information supplied by it or on its behalf to any Finance Party in
connection with the Transaction Documents was true and accurate as at its date
or (if appropriate) as at the date (if any) at which it is stated to be given;

(b)
any financial projections contained in the information referred to in paragraph
(a) above have been prepared as at their date, on the basis of recent historical
information and assumptions believed by it to be fair and reasonable;

(c)
as at the date the information referred to in paragraph (a) above was stated to
be given it had not omitted to supply any information which, if disclosed, would
make any other information referred to in paragraph (a) above untrue or
misleading in any material respect; and

(d)
as at the Original Date and the Utilisation Date, nothing has occurred since the
date information referred to in paragraph (a) above was supplied which, if
disclosed, would make that information untrue or misleading in any material
respect.

13.11
Valuation/Report on Title    

(a)
All information supplied by it or on its behalf to the Valuer for the purposes
of each Valuation and to the relevant solicitors for the purposes of any Report
on Title was true and accurate as at its date or (if appropriate) as at the date
(if any) at which it is stated to be given; and

(b)
as at the date the information referred to in paragraph (a) above was stated to
be given it had not omitted to supply any information which, if disclosed, would
adversely affect the Valuation or Report on Title (as the case may be).

13.12
Title to Property    

(a)
It will:

(i)
in the case of the Borrower be the legal and beneficial owner of the Head Lease
and in the case of the Guarantor the legal and beneficial owner of the Operating
Lease from the Utilisation Date; and

(ii)
have good and marketable title to its respective interest in the Property,

in each case free from Security Interests (other than those respectively
constituted by the Security Agreement and the Guarantor Security Agreement) and
restrictions and onerous covenants (other than those set out in the Report on
Title in relation to the Headlease).
(b)
From the Utilisation Date except as disclosed in any Report on Title:

(i)
all consents, licences and authorisations required by it in connection with its
ownership of the Property have been obtained or effected (as appropriate) and
are in full force and effect;

(ii)
no breach of any law or regulation (including in respect of any Tax) is
outstanding which adversely affects or might adversely affect the value of the
Property or the Net Rental Income;

(iii)
there is no covenant, agreement, stipulation, reservation, condition, interest,
right or other matter adversely affecting the Property;

(iv)
nothing has arisen or has been created or is outstanding which would be an
overriding interest, or an unregistered interest which overrides first
registration or registered dispositions, over the Property;


42    

--------------------------------------------------------------------------------

    

(v)
no facility necessary for the enjoyment and use of the Property is enjoyed by
the Property on terms entitling any person to terminate or curtail its use;

(vi)
it has not received any notice of any adverse claim by any person in respect of
the ownership of the Property or any interest in it, nor has any acknowledgement
been given to any person in respect of the Property; and

(vii)
the Property is held by it free from any tenancy or licence (other than those
entered into in accordance with this Agreement);

references in this paragraph (b) to the “Property” are the respective leasehold
interests of the Borrower and the Guarantors.
(c)
All deeds and documents necessary to show good and marketable title to the
Borrowers’ and the Guarantors’ respective interests in the Property will,
subsequent to completion of registration at the Land Registry, from the
Utilisation Date be:

(i)
in possession of the Security Agent; or

(ii)
held to the order of the Security Agent.

13.13
No other business    

(a)
Save for the Business it has not traded or carried on any business since the
date of its incorporation except for the ownership, management, letting and
development of its interests in the Property.

(b)
Save for the Management Agreement, the IHLC Agreements and the Share Purchase
Agreement and all documents contemplated by, or supplemental to such agreements
it is not party to any material agreement other than the Transaction Documents
and documents contemplated in the Transaction Documents, agreements entered into
the ordinary course of business at arm’s length or normal commercial terms
and/or agreements with members of the group of companies to which the Obligors,
Lomar Holdco and the Shareholder belong or the group of companies to which the
Parent belongs.

(c)
The Borrower does not have (nor has it had) any Subsidiaries or employees.

(d)
It has not incurred any liabilities or undertaken any obligations other than
those arising from the activities referred to in paragraphs (a) and (b) above or
under the Transaction Documents.

13.14
Ownership

As at the date of this amended and restated Agreement, the entire issued share
capital of each of the Borrower and Lomar Holdco is legally and beneficially
directly or indirectly wholly owned and controlled by the Shareholder and the
entire issued share capital of the Guarantor is legally and beneficially
directly or indirectly wholly owned and controlled by Lomar Holdco.
13.15
Ranking of Security

Subject to the Reservations the security conferred by each Security Document
constitutes a security interest of the type intended and described in that
Security Document and those assets are not subject to any prior or pari passu
Security Interest save for any Permitted Security.
13.16
Taxes on payments    

(a)
All amounts payable by the Obligors under the Finance Documents may be made
without any Tax Deduction.


43    

--------------------------------------------------------------------------------

    

(b)
No Rental Income payable to the Obligors is subject to a requirement to make a
Tax Deduction.

13.17
Stamp duties

Except for registration fees payable at the Companies Registry and, where
appropriate the Land Registry (in each case in respect of the Security
Documents) and any nominal registration duty or ad valorem duty payable in
connection with the registration of any of the Finance Documents with the
Administration d l’Enregistrement et des Dorraines in Luxembourg required in the
case of legal proceedings before the Luxembourg courts or if any of the Finance
Documents are to be produced before a Luxembourg authority no stamp or
registration duty or similar Tax or charge is payable in its jurisdiction of
incorporation in respect of any Finance Document.
13.18
Immunity    

(a)
The entry into by the Obligors of each Finance Document constitutes, and the
exercise by it of its rights and performance of its obligations under each
Finance Document will constitute, private and commercial acts performed for
private and commercial purposes; and

(b)
The Obligors will not be entitled to claim immunity from suit, execution,
attachment or other legal process in any proceedings taken in its jurisdiction
of incorporation in relation to any Finance Document.

13.19
Jurisdiction/governing law    

(a)
The:

(i)
irrevocable submission under this Agreement to the jurisdiction of the courts of
England;

(ii)
agreement that this Agreement is governed by English law; and

(iii)
agreement not to claim any immunity to which it or its assets may be entitled,

are legal, valid and binding under the laws of the jurisdiction of incorporation
of the Obligors; and
Subject to the Reservations and compliance with relevant enforcement procedures
any judgment obtained in England will be recognised and be enforceable by the
courts of the jurisdiction of incorporation of the Obligors.
13.20
Times for making representations    

(a)
The representations set out in this Clause are made by the Obligors on the
Original Date.

(b)
Unless a representation is expressed to be given at a specific date, each
representation is deemed to be repeated by the Obligors on the date of the
Request, on the Utilisation Date, on 15 April 2007, 15 July 2007 and 15 October
2007 and thereafter on each Interest Payment Date (to the extent not disclosed
in the Compliance Certificate provided in respect of the last Quarter Date).

(c)
When a representation is repeated, it is applied to the circumstances existing
at the time of repetition.

14
INFORMATION COVENANTS

14.1
Financial statements

(a)
Each Obligor confirms that the date of its financial year end is 31 December.
Each Obligor must supply to the Finance Parties:


44    

--------------------------------------------------------------------------------

    

(i)
its audited financial statements for each of its financial years; and

(ii)
its unaudited financial statements for each of its financial half-years (but
only if prepared).

(b)
All financial statements must be supplied as soon as they are available and:

(i)
in the case of the Obligors' audited financial statements, within 180 days; and

(ii)
(if applicable) in the case of the Obligors' unaudited financial statements,
within 90 days,

of the end of the relevant financial period.
(c)
Within twenty (20) days of 15 April 2007, 15 July 2007 and 15 October 2007 and
thereafter each Interest Payment Date, the Obligors shall, in conjunction with
the Manager, prepare and submit to the Security Agent, a quarterly performance
report on the Business setting out the income and other cash generated by the
Business together with all liabilities incurred by the Business in the three
month period to the immediately preceding Quarter Date including (a) a
calculation of the relevant profit or loss of the Business (b) the amounts due
to the Manager under the Management Agreement (c) the revenue per available room
(RevPar) and (d) the occupancy rate.

(d)
Within thirty (30) days after the end of each month, the Obligors shall, in
conjunction with the Manager, prepare and submit to the Security Agent, a
monthly management report in form and substance satisfactory to the Security
Agent (acting reasonably).

14.2
Valuations

(a)
The Lenders may request a Valuation at any time on reasonable notice so as not
to disturb the Business.

(b)
The Obligors must on demand by the Lenders pay the costs of the Initial
Valuation and any Valuation requested by the Lenders at any time when a Default
is outstanding whether or not subsequently cured or waived.

(c)
The Obligors must supply to the Finance Parties a copy of any valuation of the
Headlease, Operating Lease and/or the Business it obtains, promptly upon
obtaining it.

(d)
Any Valuation not referred to in paragraph (b) above will be at the cost of the
Lenders.

14.3
Compliance certificate

The Borrower must supply to the Finance Parties within twenty (20) days of 15
April 2007, 15 July 2007 and 15 October 2007 and thereafter each Interest
Payment Date a Compliance Certificate. Each Compliance Certificate must be
signed by one authorised signatory of the Borrower.
14.4
Information - miscellaneous

The Obligors must supply to the Finance Parties:
(a)
promptly upon becoming aware of them, details of any litigation, arbitration or
administrative proceedings which are current, threatened or pending and which
have or which might reasonably be expected, if adversely determined, have a
Material Adverse Effect;


45    

--------------------------------------------------------------------------------

    

(b)
promptly on request, such further information as the Lenders may reasonably
request in an Obligor’s possession or control regarding:

(i)
such Obligor’s financial condition and operations; or

(ii)
the Property.

14.5
Notification of Default

The Obligors must notify the Finance Parties of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.
14.6
Know your customer requirements

The Obligors must promptly on the request of any Finance Party supply to that
Finance Party any documentation or other evidence which is reasonably requested
by that Finance Party (whether for itself, on behalf of any Finance Party or any
prospective new Lender) to enable a Finance Party or prospective new Lender to
carry out and be satisfied with the results of all applicable know your customer
requirements.
15
GENERAL COVENANTS

15.1
General

The Obligors agrees to be bound by the covenants set out in this Clause relating
to each of them.
15.2
Authorisations

The Obligors must promptly obtain, maintain and comply with the terms of any
authorisation required under any law or regulation to enable it to perform its
obligations under, or for the validity or enforceability of, any Transaction
Document to which it is a party.
15.3
Compliance with laws

The Obligors must comply in all respects with all laws to which it is subject
where failure to do so has or is reasonably likely to have a Material Adverse
Effect.
15.4
Pari passu ranking

The Obligors must ensure that its payment obligations under the Finance
Documents rank at least pari passu with all its other present and future
unsecured payment obligations, except for obligations mandatorily preferred by
law applying to companies generally.
15.5
Negative pledge

(a)
Except as provided below, the Obligors must not create or allow to exist any
Security Interest on any of its assets.

(b)
Paragraph (a) above does not apply to:

(i)
any Security Interest constituted by the Security Documents; or

(ii)
any lien arising by operation of law and in the ordinary course of trading.

(c)
The Obligors must not, without the Security Agent’s prior written consent:


46    

--------------------------------------------------------------------------------

    

(i)
sell, transfer or otherwise dispose of any of its assets on terms where it is or
may be leased to or re-acquired or acquired by any of its related entities;

(ii)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

(iii)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

(iv)
enter into any preferential arrangements having a similar effect, in
circumstances where the transaction is entered into primarily as a method of
raising indebtedness or of financing the acquisition of an asset.

15.6
Disposals

(a)
Except as provided in this Agreement, the Obligors must not, either in a single
transaction or in a series of transactions and whether related or not, dispose
of their respective leasehold interests in the Property the Business or all or
any part of its assets.

(b)
Paragraph (a) above does not apply to any disposal:

(i)
made with the consent of the Lenders;

(ii)
made by way of the grant, renewal or extension of an Occupational Lease made in
accordance with Clause 16.1 (Occupational Leases);

(iii)
of cash by way of a payment out of an Account in accordance with this Agreement;
or

(iv)
made in the ordinary course of trading of any asset that is subject to a
floating charge and is not expressed to be subject to a fixed charge under the
Security Agreement.

15.7
Financial indebtedness

(a)
Except as provided below, the Obligors must not incur any indebtedness.

(b)
Paragraph (a) above does not apply to:

(i)
any indebtedness incurred under the Finance Documents; or

(ii)
any Permitted Indebtedness.

15.8
Lending and guarantees

(a)
The Obligors must not make any loan or provide any form of credit to any person.

(b)
The Obligors must not give any guarantee or indemnity to or for the benefit of
any person in respect of any obligation of any other person or enter into any
document under which the Obligors assumes any liability of any other person.

(c)
This clause does not apply to Permitted Indebtedness.

15.9
Change of business

(a)
The Obligors must not carry on any business other than the ownership,
management, letting and development of their respective leasehold interests in
the Building and the Business.

(b)
The Obligors must not have any Subsidiary.


47    

--------------------------------------------------------------------------------

    

(c)
The Obligors must not be a member of any value added tax group.

15.10
Mergers

The Obligors must not enter into any amalgamation, demerger, merger or
reconstruction.
15.11
Acquisitions

(a)
The Obligors must not make any acquisition or investment other than in the case
of the Guarantor property and assets acquired for use in the Business in the
ordinary course of business.

(b)
The Borrower may acquire the Seller pursuant to the Reorganisation Steps Plan.

15.12
Other Contracts

(a)
The Obligors must not enter into any contract other than:

(i)
the Transaction Documents;

(ii)
a contract entered into by the Obligors in connection with the day to day
management, operation, letting and/or development of the Building and/or the
Business; and

(iii)
any other contract expressly allowed under any other term of this Agreement.

(b)
The Obligors must not amend or terminate any Transaction Document except as
expressly permitted under this Agreement.

15.13
Shares and dividends

The Obligors must not (save for a Permitted Payment) and provided that at the
time of making such a Permitted Payment no Event of Default is outstanding or
would occur and no Default (which for the purposes of this Clause shall mean a
default which would with the expiry of the relevant grace period be an Event of
Default) is outstanding or would occur):
(a)
declare or pay any dividend or make any other distribution in respect of any of
its shares;

(b)
issue any further shares or alter any rights attaching to its issued shares as
at the Original Date; or

(c)
repay or redeem any of its share capital.

15.14
Securitisation and Syndication

The Obligors agree to co-operate with the Lenders and to provide such
information and execute such documents as Lender may reasonably request in
connection with any sale or transfer of the Lender's interest in the Loan and/or
any of the Finance Documents in connection with any securitisation of the Loan
whether alone or in conjunction with any other loan. Any such sale, transfer or
securitisation will be made without additional cost being incurred by the
Obligors at the time of the sale, transfer or securitisation and thereafter.
15.15
Centre of Main Interests

The Obligors will not cause or allow its registered office or Centre of Main
Interests to be in or maintain an Establishment in any jurisdiction other than
its jurisdiction of incorporation.
15.16
Reorganisation Steps Plan

The Obligors will comply in all respects with the Reorganisation Steps Plan.

48    

--------------------------------------------------------------------------------

    

16
PROPERTY COVENANTS

16.1
Occupational Leases

The Borrower must not, without the prior consent of the Lenders (such consent
not to be unreasonably withheld or delayed):
(a)
enter into any Agreement for Lease or grant or agree to grant any new
Occupational Lease unless the same relates to a part of the Property which is a
Permitted Letting:

(b)
agree to any amendment, waiver or surrender in respect of any Lease Document or
exercise any break option under an Occupational Lease;

(c)
consent to any sub-lease or assignment of any tenant's interest under any Lease
Document unless the assignor remains bound by the terms of the Occupational
Lease for the remainder of the term of that Occupational Lease; or

(d)
agree to any downward rent review in respect of any Lease Document.

16.2
Monitoring of Property

The Obligors shall provide to the Finance Parties within twenty (20) days of
each Interest Payment Date, a report containing the information (in form and
substance agreed between the Borrower and Security Agent) in relation to the
Property and in respect of the period of three months ending on the immediately
preceding Quarter Date.
16.3
Refurbishment Agreement

The Borrower shall procure that the capital investment and refurbishment
expenditure incurred in relation to the Buildings shall not be less than
£4,000,000 in aggregate by 31 August 2009.
16.4
Manager

(a)
The Guarantor must not appoint any new Manager of the Business without the prior
consent of, and on terms approved by, the Security Agent.

(b)
Without limiting paragraph (a) above, the Guarantor must ensure that:

(i)
each Manager manages the Business to a standard consistent with that of a
prudent hotelier; and

(ii)
the terms of any management agreement are not amended without the consent of the
Security Agent.

(c)
The Obligors must ensure that each Manager of the Business enters into a
Non-Disturbance Agreement.

(d)
If the Manager is in default of its obligations under the management agreement
and, as a result, the Guarantor is entitled to terminate the Management
Agreement, then, if the Security Agent so requires (acting on the instructions
of the Lenders), the Guarantor must promptly use all reasonable endeavours to:

(i)
terminate the Management Agreement in accordance with its terms; and

(ii)
appoint a new Manager whose identity and terms of appointment are acceptable to
the Security Agent (acting on the instructions of the Lenders).


49    

--------------------------------------------------------------------------------

    

16.5
Insurances    

(a)
In this Clause, insurance policy means an insurance policy or contract required
under this Subclause.

(b)
The Borrower must ensure that at all times from the Utilisation Date:

(i)
the Building and the Business and the plant and machinery on the Building
(including fixtures and improvements) are insured on a full reinstatement basis,
such insurance to include:

(A)
cover against all normally insurable risks of loss or damage;

(B)
cover for site clearance, professional fees and value added tax together with
adequate allowance for inflation;

(C)
loss of rent insurance (in respect of a period of not less than three years or,
if longer, the minimum period required under the Lease Documents) including
provision for increases in rent during the period of insurance; and

(D)
cover against acts of sabotage and terrorism, including any third party
liability arising from any such acts;

(ii)
property owners insurance including public liability and products liability
insurance is in force; and

(iii)
such other insurances as a prudent company in the same business as the Borrower
would effect in respect of the Building and/or the Business are in force.

(c)
(i)    All insurances required under this Subclause must be:

(E)
in an amount and form acceptable to the Security Agent (acting on the
instructions of the Lenders);

(F)
with an insurance company or underwriter that is acceptable to the Lenders; and

(G)
in compliance with the obligations contained in the Headlease and the Operating
Lease.

(ii)
If the insurance company or underwriter ceases to be acceptable to the Lenders,
the Lenders shall notify the Borrower and the Borrower shall put in place
replacement insurances in accordance with this Clause with an insurance company
or underwriter which is acceptable to the Security Agent (acting on the
instructions of the Lenders) by the date which is the earlier of the date of the
expiry date of the relevant policy and the date falling 90 days after the notice
to the Borrower from the Lenders.

(d)
The Borrower must procure that the Security Agent (as agent and trustee for the
Finance Parties) is named as co-insured on each insurance policy and is named as
first loss payee.

(e)
The Borrower must procure that each insurance policy contains:

(i)
a standard mortgagee clause under which the insurance will not be vitiated or
avoided as against the Security Agent as a result of any misrepresentation, act
or neglect or


50    

--------------------------------------------------------------------------------

    

failure to disclose, or breach of any policy term or condition, on the part of
any insured party or any circumstances beyond the control of an insured party;
(ii)
terms providing that it will not, so far as any Finance Party is concerned, be
invalidated for failure to pay any premium due without the insurer first giving
to the Security Agent not less than 14 days' notice in writing and an
opportunity to rectify the non-payment within the notice period; and

(f)
The Borrower must use all reasonable endeavours to ensure that the Security
Agent receives copies of the insurance policies and any information in
connection with the insurances and claims under them which the Security Agent
may reasonably require.

(g)
The Borrower must promptly notify the Security Agent of:

(i)
the proposed terms of any future renewal of any insurance policy;

(ii)
any material variation or termination, avoidance or cancellation of any
insurance policy made or, to its knowledge, threatened or pending;

(iii)
any claim in excess of £250,000 of which the Borrower is aware, and any actual
or threatened refusal of any claim in excess of £250,000 of which the Borrower
is aware, under any insurance policy; and

(iv)
any event or circumstance which has led or may lead to a breach by the Borrower
of any term of this Subclause.

(h)
The Borrower must:

(i)
comply with the terms of all insurance policies;

(ii)
not do or permit anything to be done which may make void or voidable any
insurance policy; and

(iii)
comply with all reasonable risk improvement requirements of its insurers.

(i)
If the Borrower fails to comply with any term of this Subclause, the Security
Agent may, at the expense of the Borrower, effect any insurance and generally do
such things and take such other action as the Security Agent may reasonably
consider necessary to prevent or remedy any breach of this Subclause and shall
notify the Borrower of such action.

(j)    
(i)
To the extent required by the basis of settlement under any insurance policy or
Lease Document, the Borrower must apply moneys received under any insurance
policy in respect of the Building towards replacing, restoring or reinstating
the Building.

(ii)
The proceeds of any loss of rent insurance will be treated as Rental Income and
applied in such manner as the Security Agent (acting on the reasonable
instructions of the Lenders) requires to have effect as if it were Rental Income
received over the period of the loss of rent.

(iii)
Moneys received under liability policies which are required by the Borrower to
satisfy established liabilities of the Borrower to third parties must be used to
satisfy these liabilities.

(iv)
Save as set out above, the proceeds of any insurance policy must, if the
Security Agent so requires (acting on the instructions of the Lenders), be used
to prepay the Loan.


51    

--------------------------------------------------------------------------------

    

(k)
Notwithstanding the terms of this clause 16.5 (Insurances), the Borrower shall
not be obliged to comply with any provision set out in clause 16.5 (Insurances)
if, in doing so, the Borrower would breach the terms of the Headlease.

16.6
Environmental matters

(a)
In this Subclause:

Environmental Approval means any authorisation required by an Environmental Law.
Environmental Claim means any claim against an Obligor by any person in
connection with:
(i)
a breach, or alleged breach, of an Environmental Law;

(ii)
any accident, fire, explosion or other event of any type involving an emission
or substance which is capable of causing harm to any living organism or the
environment; or

(iii)
any other environmental contamination.

Environmental Law means any law or regulation concerning the protection of
health and safety, the environment or any emission or substance which is capable
of causing harm to any living organism or the environment.
(b)
The Borrower must ensure that it is, and has been, in compliance with all
Environmental Law and Environmental Approvals applicable to it, where failure to
do so has or is reasonably likely to have a Material Adverse Effect or result in
any liability for a Finance Party.

(c)
The Borrower must promptly upon becoming aware notify the Security Agent of:

(i)
any Environmental Claim current, or to its knowledge, pending or threatened;

(ii)
any circumstances reasonably likely to result in an Environmental Claim; or

(iii)
any suspension, revocation or notification of any Environmental Approval,

which has or, if substantiated, is reasonably likely to either have a Material
Adverse Effect or result in any liability for a Finance Party.
(d)
The Borrower must indemnify each Finance Party against any loss or liability
which:

(i)
that Finance Party incurs as a result of any actual or alleged breach by an
Obligor of any Environmental Law by any person; and

(ii)
would not have arisen if that Finance Party had not entered into a Finance
Document,

unless it is caused by that Finance Party's gross negligence or wilful
misconduct.
16.7
Maintenance Reserve Account

(a)
To procure, by enforcing its rights under the Management Agreement, that the
Manager pays into the Maintenance Reserve Account such sums as it is obliged to
pay under the Management Agreement on the dates on which such payment is to be
made.

(b)
All sums standing to the credit of the Maintenance Reserve Account shall be
applied in accordance with the Management Agreement.


52    

--------------------------------------------------------------------------------

    

16.8
Acquisition of the Superior Lease

(a)
In the event that either of the Obligors acquire the Superior Lease, the
relevant Obligor shall as soon as reasonably practicable, and in any event
within five (5) Business Days of the date of the acquisition of the Superior
Lease grant to the Security Agent a first ranking legal charge over the Superior
Lease, in form and substance satisfactory to the Security Agent (the “Legal
Charge”).

(b)
The Obligors shall procure that no Affiliate of the Obligors shall, acquire the
Superior Lease, unless that Affiliate grants to the Security Agent a first
ranking debenture comprising a legal charge over the Superior Lease and a
floating charge over the undertaking of the relevant entity, such debenture to
be form and substance satisfactory to the Security Agent (the “Affiliate
Debenture”).

(c)
The relevant Obligor shall, or in the case of the Affiliate Debenture, shall
procure that the relevant Affiliate shall, provide the Security Agent with a
certified copy of the minutes of the meetings of the board of directors of the
relevant party authorising the signature and/or execution of the Legal Charge or
the Affiliate Debenture (as applicable) by named directors or a named director
and the company secretary or other applicable authorised signatories on behalf
of the relevant party.

(d)
The Legal Charge or the Affiliate Debenture (as applicable) shall be a Finance
Document.

16.9
Extension of the Head Lease

(a)
In the event that the Borrower obtains an extension to the term of the Headlease
(“Head Lease Extension”), the Borrower shall as soon as reasonably practicable,
and in any event within five (5) Business Days of the date of the Head Lease
Extension:

(i)
grant to the Security Agent a first ranking legal charge over the Head Lease
Extension, such charge in form and substance satisfactory for the Agent (the
“Head Lease Charge”); and

(ii)
provide the Security Agent with a certified copy of the minutes of the meetings
of the board of directors of the Borrower authorising the signature and/or
execution (as appropriate) of the legal charge set out in paragraph (i) above by
named directors or a named director and the company secretary or other
applicable authorised signatories on behalf of the Borrower.

(b)
The Head Lease Charge shall be a Finance Document.

16.10
Loan to Value

The Borrower must ensure that at all times to Loan to Value (as determined by
reference to the most recent Valuation supplied pursuant to Clause 14.2
(Valuations) is not greater than eighty per cent (80%).
16.11
Actual Interest Cover

(a)
On each Quarter Date falling in the period specified in the left hand column in
the table below the Actual Interest Cover shall not be less than the percentage
specified in the right hand column in the table:


53    

--------------------------------------------------------------------------------

    

Period
Actual Interest Cover
From the date of first Utilisation until 30 September 2007 inclusive
115%
From 1 October 2007 until 30 September 2008 inclusive
120%
From 1 October 2008 until 30 September 2009 inclusive
130%
From 1 October 2009 until 30 September 2010 inclusive
135%
From 1 October 2010 until 30 September 2011 inclusive
145%
From 1 October 2011 until the Final Maturity Date
150%

(b)
The Finance Parties and the Obligors agree that for the purposes of calculating
Actual Interest Cover and Interest Costs under the Facility Agreement, payments
accrued or received under the Hedging Arrangement will, until 15 October 2013,
be calculated assuming a fixed swap rate of 5.72%.

16.12
Rectification of Financial Covenants

(a)
If there is any failure to satisfy the requirement of clause 16.10 (Loan to
Value) or clause 16.11 (Actual Interest Cover) then the Borrower shall have five
(5) Business Days within which to remedy the default by either (i) depositing a
cash sum into the Operating Account to make up the income shortfall, or (ii)
prepaying part of the Loan in either case in the amount the Security Agent
certifies is sufficient to ensure that the relevant test is satisfied.

(b)
The Borrower may only exercise the cure right under paragraph (a) above twice in
any twelve month period, including consecutive quarters, but not more than four
times during the term of the Facility.

16.13
Non Resident Landlord Scheme

The Borrower must obtain, maintain and comply with any authorisation necessary
to ensure that the Rental Income may be paid to the Borrower without any
withholding or deduction on account of tax.
16.14
Operating Lease Variation

The Borrower and the Guarantor shall complete a variation of the Operating Lease
within fourteen (14) days of the first Utilisation to amend rental payments for
Real Estate Investment Trust purposes.
17
DEFAULT

17.1
Events of Default

Each of the events set out in this Clause is an Event of Default.
17.2
Non-payment

The Obligors does not pay on the due date any amount payable by it under the
Finance Documents in the manner required under the Finance Documents, unless the
non-payment:    
(a)
is caused by technical or administrative error; and

(b)
is remedied within three Business Days of the due date.


54    

--------------------------------------------------------------------------------

    

17.3
Breach of other obligations    

(a)
Any of the Obligors does not comply with any term of:

(i)
Clauses 15.5 (Negative pledge), 15.6 (Disposals) or 15.8 (Lending and
guarantees) to 15.13 (Shares and dividends) inclusive; or

(ii)
Clauses 16.1 (Occupational Leases), 16.5 (Insurances), 16.10 (Loan to Value) or
16.11 (Interest cover); or

(b)
Any of the Obligors does not comply with any term of the Finance Documents
(other than any term referred to in Clause 17.2 (Non-payment) or paragraph (a)
above), unless the non-compliance:

(i)
is capable of remedy; and

(ii)
is remedied within:

(A)
five (5) days of the relevant non-compliance in the case of Clause 12.7 (Minimum
Balance); and

(B)
otherwise, ten (10) days of the earlier of any Finance Party giving notice and
the Borrower or the Guarantor, as appropriate, becoming aware of the
non-compliance.

17.4
Misrepresentation

A representation made or repeated by the Obligors in any Finance Document or in
any document delivered by or on behalf of the Obligors under any Finance
Document is incorrect in any material respect when made or deemed to be repeated
unless the relevant matter:    
(a)
is capable of remedy; and

(b)
is remedied within ten (10) days of the earlier of any Finance Party giving
notice and the Obligors, as appropriate, becoming aware of the non-compliance.

17.5
Insolvency

Any of the following occurs in respect of the Obligors:    
(a)
it is, or is deemed for the purposes of any law to be, unable to pay its debts
as they fall due or insolvent;

(b)
it admits its inability to pay its debts as they fall due;

(c)
it suspends making payments on any of its debt or announces an intention to do
so (save in respect of debts where it has a fide dispute with a creditor and a
reasonable prospect of success, and is not involved in disputes with the general
body of its creditors);

(d)
by reason of actual or anticipated financial difficulties, it begins
negotiations with any creditor for the rescheduling of any of its indebtedness;
or

(e)
a moratorium is declared in respect of any of its indebtedness.

If a moratorium occurs in respect of the Obligors, the ending of the moratorium
will not remedy any Event of Default caused by the moratorium, and
notwithstanding any other term of the

55    

--------------------------------------------------------------------------------

    

Finance Documents that Event of Default will continue to be outstanding unless
and until it is expressly waived by the Security Agent.
17.6
Insolvency proceedings    

(a)
Except as provided below, any of the following occurs in respect of the
Obligors:

(i)
any step is taken with a view to a moratorium or a composition, assignment or
similar arrangement with any of its creditors;

(ii)
a meeting of its shareholders, directors or other officers is convened for the
purpose of considering any resolution for, to petition for or to file documents
with a court or any registrar for, its winding-up, administration or dissolution
or any such resolution is passed;

(iii)
any person presents a petition, or files documents with a court or any
registrar, for its winding-up, administration or dissolution;

(iv)
an order for its winding-up, administration or dissolution is made;

(v)
any liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrative receiver, administrator or similar officer is appointed
in respect of it or any of its assets;

(vi)
its shareholders, directors or other officers request the appointment of, or
give notice of their intention to appoint, a liquidator, trustee in bankruptcy,
judicial custodian, compulsory manager, receiver, administrative receiver,
administrator or similar officer; or

(vii)
any other analogous step or procedure is taken in any jurisdiction.

(b)
Paragraph (a) above does not apply to a vexatious or frivolous petition for
winding-up presented by a creditor which is being contested in good faith and
with due diligence and is discharged or struck out within 14 days.

17.7
Creditors' process

Any attachment, sequestration, distress, execution or analogous event affects
any asset(s) of the Borrower and is not discharged within 14 days.
17.8
Cessation of business

Any Obligor ceases, or threatens to cease, to carry on business.
17.9
Effectiveness of Finance Documents

(a)
It is or becomes unlawful for the Obligors to perform any of its obligations
under the Finance Documents.

(b)
Any Finance Document is not effective in accordance with its terms or is alleged
by the Obligors to be ineffective in accordance with its terms for any reason.

(c)
The Obligors repudiate a Finance Document or evidences an intention to repudiate
a Finance Document.


56    

--------------------------------------------------------------------------------

    

17.10
Ownership

Save pursuant to a Permitted Transfer (as defined in clause 5.2(a)) the Obligors
cease to be legally and beneficially wholly owned Subsidiaries either directly
or indirectly of the Shareholder without the prior consent of the Lenders.
17.11
Headlease

Forfeiture proceedings with respect to the Headlease are commenced or the
Headlease is forfeited.
17.12
Major damage

(a)
Any material part of the Building is destroyed or damaged; and

(b)
in the opinion of the Majority Lenders, taking into account the amount and
timing of receipt of the proceeds of insurance effected in accordance with the
terms of this Agreement, the destruction or damage has or would be reasonably
likely to have a Material Adverse Effect.

17.13
Compulsory Purchase

(a)
Any material part of the Building is compulsorily purchased or the applicable
local authority makes an order for the compulsory purchase of all or any part of
the Building; and

(b)
in the opinion of the Majority Lenders, taking into account the amount and
timing of any compensation payable, the compulsory purchase has or would be
reasonably likely to have a Material Adverse Effect.

17.14
Material adverse change

Any event or series of events occurs which, in the determination of the Majority
Lenders, has or would be reasonably likely to have a Material Adverse Effect.
17.15
Acceleration

If an Event of Default is outstanding, the Security Agent may (and shall if
instructed by the Majority Lenders) by notice to the Obligors:    
(a)
cancel all or any part of the Total Commitments; and/or

(b)
declare that all or part of any amounts outstanding under the Finance Documents
are:

(i)
immediately due and payable; and/or

(ii)
payable on demand by the Security Agent acting on the instructions of the
Majority Lenders.

Any notice given under this Subclause will take effect in accordance with its
terms.
18
SECURITY AND SECURITY AGENT

18.1
Appointment of Security Agent    

(a)
The Security Agent shall hold the benefit of the covenants, mortgages and
charges given by each party to the Finance Documents (other than the Finance
Parties) upon trust for the Finance Parties pursuant to this Clause.


57    

--------------------------------------------------------------------------------

    

(b)
Each of the Finance Parties irrevocably appoints the Security Agent to act as
its agent and trustee in connection with the Security Documents and for such
purposes irrevocably authorises the Security Agent to take such action and to
exercise and carry out all the discretions, authorities, rights, powers and
duties as are specifically delegated to the Security Agent in the Security
Documents together with such powers and discretions as are incidental to those
duties. The Security Agent shall have no duties or responsibilities except those
expressly set out in this Agreement and the Security Documents.

18.2
Duties of the Security Agent

The Security Agent shall, subject to the other terms of this Agreement, act
under the Security Documents in accordance with the instructions of the Finance
Parties and shall hold the benefit of the covenants, mortgages and charges given
by the Borrower in the Finance Documents upon trust for the Finance Parties.
18.3
No fiduciary duties

The Security Agent shall act solely as agent and trustee for the Finance Parties
and shall not be deemed to be acting as trustee for any other person and shall
not assume or be deemed to have assumed any obligation as agent or trustee for,
or any relationship of agency or trust with, the Borrower.
18.4
Rights and discretions of Security Agent    

(a)
The Security Agent will be entitled to rely on any communication or document
believed by it to be genuine and correct and to have been communicated or signed
by the person by whom it purports to be communicated or signed and shall not be
liable to any of the parties to the Finance Documents for any of the
consequences of such reliance.

(b)
The Security Agent shall not be obliged to take or commence any legal action or
proceedings against any person arising out of or in connection with the Security
Documents until it shall have been indemnified or secured to its satisfaction
against any and all costs, claims and expenses (including, but not limited to,
legal fees and expenses which it may expend or incur in such legal action or
proceeding).

(c)
The Security Agent shall be entitled to obtain, pay for and rely on the advice
of any professional advisers selected by it given in connection with the
Security Documents or any of the matters contemplated by the Security Documents,
and shall not be liable to the Finance Parties for any of the consequences of
such reliance.

(d)
With respect to its own participation in any of the Senior Liabilities, the
Security Agent shall have the same rights and powers under and in respect of the
Security Documents as though it was not also acting as agent and trustee for the
Finance Parties. The Security Agent may, without liability to account, accept
deposits from, lend money to and generally engage in any kind of banking or
trust business with or for the Borrower as if it was not the agent and trustee
for the Finance Parties.

(e)
The Security Agent shall accept without investigation, requisition or objection
such title as any person may have to the undertaking, property and assets the
subject of the Security Documents and shall not be bound or concerned to examine
or enquire into nor be liable for any defect or failure in the title of any
person whether such effect or failure was known to the Security Agent or might
have been discovered upon examination or enquiry and whether capable of remedy
or not nor for any failure on the part of the Security Agent to give notice to
any third party or the Security Documents or otherwise perfect or register the
security created by the Security Documents.


58    

--------------------------------------------------------------------------------

    

(f)
On the enforcement (whether successful or not) of all or any of the Security
Documents, the Security Agent shall be entitled to deduct from the proceeds of
each enforcement its costs, charges and expenses incurred in connection with
such enforcement.

18.5
Exclusion of liability

Neither the Security Agent nor any of its directors, employees or agents shall
be liable for any action taken or omitted to be taken by it or any of them under
or in connection with the Security Documents unless caused by its or their
negligence or wilful misconduct. Any director, employee or agent of the Security
Agent may rely on this Subclause and enforce its terms under the Contracts
(Rights of Third Parties) Act 1999.
18.6
Responsibility for documentation    

(a)
The Security Agent shall not be responsible for any statements, representations
or warranties in the Security Documents or for any information supplied or
provided or hereafter to be supplied or provided to or by the Security Agent in
respect of any matter relating to the Security Documents or for the execution,
effectiveness, genuineness, validity, enforceability or sufficiency of such
documents or of any other document referred to in any Finance Document or for
the recoverability of any of the Senior Liabilities or any of the other sums to
become due and payable pursuant to the Security Documents.

(b)
Each of the Finance Parties acknowledge that it will, independently and without
reliance on the Security Agent and based on such documents and information as it
shall deem appropriate at the time, make its own decisions in taking or not
taking action under the Security Documents.

18.7
Indemnity to Security Agent

The Finance Parties agree to indemnify the Security Agent (to the extent not
reimbursed by the Borrower) rateably according to their respective
participations in the aggregate of the Senior Liabilities from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits costs, expenses and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the Security
Agent in its capacity as agent and trustee for the Finance Parties or in any way
relating to or arising out of the Security Documents or any action taken or
omitted by the Security Agent in enforcing or preserving the rights of the
Finance Parties under the Security Documents provided that none of the Finance
Parties shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Security Agent's negligence or wilful
misconduct.
18.8
Resignation of Security Agent    

(a)
Subject to the appointment and acceptance of a successor Security Agent as
provided below, the Security Agent may resign and, if required to do so in
writing by the Finance Parties, will resign at any time by giving to the Finance
Parties not less than 30 days' notice of its intention to do so.

(b)
Upon receipt of a notice under paragraph (a) above, the Finance Parties shall
appoint as successor Security Agent any person selected by the Finance Parties
which is willing and able to act as such agent for the Senior Liabilities. If no
such successor Security Agent selected by the Finance Parties shall have
accepted such appointment within 30 days after such Security Agent's giving of
notice of resignation then the Security Agent shall have the right to appoint
any reputable and experienced financial institution as successor Security Agent.

(c)
The appointment of any successor Security Agent under this Clause shall take
effect upon notice of that appointment being given to the Finance Parties and
the Borrower (on behalf of itself and the Finance Parties).


59    

--------------------------------------------------------------------------------

    

(d)
Upon notice being given under paragraph (c) above, the resigning Security Agent
shall be discharged from any further obligation under the Finance Documents and
its successor and each of the other parties to this Agreement and to the
Security Documents shall have the same rights and obligations towards each other
as they would have had if such successor had been a party to this Agreement and
the Security Documents in place of the resigning Security Agent. The resigning
Security Agent shall make over to its successor all such records as its
successor may require to carry out its duties.

(e)
The Security Agent may from time to time in its sole discretion by notice to the
Finance Parties and the Borrower (on behalf of itself and the Finance Parties)
designate a different office in the United Kingdom from which its duties as the
Security Agent will thereafter be performed.

19
EVIDENCE AND CALCULATIONS

19.1
Accounts

Entries in accounts maintained by a Finance Party in connection with this
Agreement are prima facie evidence of the matters to which they relate for the
purpose of any litigation or arbitration proceedings.
19.2
Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.
19.3
Calculations

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 365
days.
20
FEES AND INDEMNITIES

20.1
Arrangement fee

Subject to Clause 5.4 (Prepayment fees), the Borrower must pay to the Security
Agent for the account of the Original Lender the fees in the amount and in the
manner agreed in the Fee Letter between the Original Lender and the Borrower.
20.2
Other Indemnities

(a)
The Borrower must indemnify each Finance Party against any loss or liability
which that Finance Party incurs as a consequence of:

(i)
the occurrence of any Event of Default;

(ii)
any failure by the Borrower to pay any amount due under a Finance Document on
its due date;

(iii)
(other than by reason of default or negligence by that Finance Party) the Loan
not being made after a Request has been delivered for the Loan;

(iv)
the Loan (or part of the Loan) not being prepaid in accordance with this
Agreement; or

(v)
any amount being received by a Finance Party in a currency other than the
currency in which the amount is expressed to be payable under the relevant
Finance Document.


60    

--------------------------------------------------------------------------------

    

(b)
The Borrower must indemnify each Finance Party against any loss or liability
incurred by it as a result of:

(i)
investigating any event which that Finance Party reasonably believes to be a
Default; or

(ii)
acting or relying on any notice which that Finance Party reasonably believes to
be genuine, correct and appropriately authorised.

20.3
Break Costs    

(a)
The Borrower must pay to each Lender its Break Costs if a Loan or overdue amount
is repaid or prepaid otherwise than on an Interest Payment Date applicable to
it.

(b)
Break Costs are the amount (if any) determined by the relevant Lender by which:

(i)
the interest which that Lender would have received for the period from the date
of receipt of any part of its share in a Loan or an overdue amount to the last
day of the applicable Interest Period for that Loan or overdue amount if the
principal or overdue amount received had been paid on the last day of that
Interest Period;

exceeds
(ii)
the amount which that Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Interest Period.

(c)
Each Lender must supply to the Security Agent for the Borrower details of the
amount of any Break Costs claimed by it under this Clause.

21
EXPENSES

21.1
Initial costs

The Borrower must pay to each Finance Party the amount of all costs and expenses
(including legal fees subject to any pre-agreed cap) reasonably incurred by it
in connection with the negotiation, preparation, printing and execution of the
Finance Documents.
21.2
Subsequent costs

The Borrower must pay to each Finance Party the amount of all costs and expenses
(including legal fees) reasonably incurred by it in connection with:    
(a)
the negotiation, preparation, printing and execution of any Finance Document
(other than a Transfer Certificate) executed after the Original Date; and

(b)
any amendment, waiver or consent requested by or on behalf of the Borrower.

21.3
Enforcement costs

The Borrower must pay to each Finance Party the amount of all costs and expenses
(including legal and servicer's fees) properly incurred by it in connection with
the enforcement of, or the preservation of any rights under, any Finance
Document.

61    

--------------------------------------------------------------------------------

    

22
AMENDMENTS AND WAIVERS

22.1
Change of currency

If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Lenders (acting reasonably and after consultation with the Borrower) determine
is necessary to reflect the change.
22.2
Amendments and waivers    

(a)
Except as provided in this clause any term of the Finance Documents may be
amended or waived with the agreement of the Borrower and the Security Agent
(acting on the instructions of the Majority Lenders). The Security Agent may
effect, on behalf of any Finance Party, any amendment or waiver allowed under
this clause.

(b)
The Security Agent must promptly notify the other parties of any amendment or
waiver effected by it under paragraph (a) above. Any such amendment or waiver is
binding on all the parties.

22.3
Exception

An amendment or waiver which has the effect of changing or which relates to:
(a)
the definition of Majority Lenders;

(b)
an extension of the date for payment of any amount due under the Finance
Documents;

(c)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

(d)
an increase in, or an extension of, any Commitment;

(e)
a change to an Obligor other than in accordance with the terms of the Finance
Documents;

(f)
a release of any Security Document other than in accordance with the terms of
the Finance Documents;

(g)
any provision which expressly requires the consent of all the Lenders;

(h)
clauses 2.2 (Nature of Lender’s rights and obligations), clause 23 (Changes to
the Finance Parties) or this clause;

may only be made with the consent of all the Lenders.
22.4
No amendment or waiver

(a)
No amendment or waiver relating to the rights or obligations of any Finance
Party may be effected without the consent of that Finance Party.

(b)
No amendment or waiver relating to the rights or obligations of the Counterparty
may be effected without the consent of the Hedging Counterparty if the Hedging
Counterparty is an Original Lender or an Affiliate.

22.5
Waivers and remedies cumulative

The rights of each Finance Party under the Finance Documents:
    

62    

--------------------------------------------------------------------------------

    

(a)
may be exercised as often as necessary;

(b)
are cumulative and not exclusive of its rights under the general law; and

(c)
may be waived only in writing and specifically.

Delay in exercising or non-exercise of any right is not a waiver of that right.
23
CHANGES TO THE PARTIES

23.1
Assignments and transfers by Borrower

The Borrower must not assign or transfer any of its rights and obligations under
the Finance Documents without the prior consent of the Security Agent.
23.2
Assignments by the Lenders

A Lender may assign all or any part of its rights under the Finance Documents
without restriction.
23.3
Transfer by the Lenders

(a)
In addition to the Lender's rights of assignment under Clause 23.2 (Assignment
by the Lenders) and subject to Clause 15.14 (Securitisation and Syndication)), a
Lender may transfer (including by novation), in accordance with this Clause, all
or any part of its rights and obligations under the Finance Documents:

(i)
in connection with a securitisation of the Facility, to a Qualifying Lender
without restriction; and

(ii)
in connection with a syndication of the Facility, to a Qualifying Lender (other
than a U.K. Non-Bank Lender or a Treaty Lender that is not a licensed bank in
both its jurisdiction of incorporation and the place where its lending office is
located) in consultation with the Borrower.

(b)
If a Lender (the Existing Lender) wishes to transfer all or any part of its
rights and obligations under this Agreement to any person (the New Lender), such
transfer may be effected by way of:

(i)
a novation by the delivery to the Borrower of a duly completed Transfer
Certificate in accordance with the provisions of this Clause; or

(ii)
the New Lender confirming to the Security Agent and the Borrower in form and
substance satisfactory to the Security Agent that it is bound by the terms of
this Agreement as a Lender. On the transfer becoming effective in this manner
the Existing Lender will be released from its obligations under this Agreement
to the extent that they are transferred to the New Lender.

(c)
For a novation, on the date specified in the Transfer Certificate:

(i)
the New Lender will assume the rights and obligations of the Existing Lender
expressed to the subject of the novation in the Transfer Certificate in
substitution for the Existing Lender; and

(ii)
the Existing Lender will be released from those obligations and cease to have
those rights.

(d)
The Borrower and each other Finance Party irrevocably authorises the Security
Agent to execute any duly completed Transfer Certificate on its behalf.


63    

--------------------------------------------------------------------------------

    

(e)
The Security Agent shall promptly notify the Borrower of the execution on its
behalf of any Transfer Certificate. The Security Agent is not obliged to execute
a Transfer Certificate until it has completed all know your customer
requirements to its satisfaction. The Security Agent must promptly notify the
Existing Lender and the New Lender if there are any such requirements.

(f)
Any reference in this Agreement to a Lender includes a New Lender but excludes a
Lender if no amount is or may be owed to or by it under this Agreement.

23.4
Representatives

A Finance Party may act in relation to the Finance Documents through its
personnel and agents and may appoint a servicer to act as its representative in
connection with the Finance Documents.
24
DISCLOSURE OF INFORMATION

Each Lender and the Security Agent may disclose a copy of any Finance Document,
any information about the Borrower, the Property, the Business, any Occupational
Lease, any occupational tenant under any Lease Document, BRE/ Grosvenor, the
Facility or any other information which it has acquired under or in connection
with any Finance Documents (including, without limitation, all information
provided by or on behalf of the Borrower under Clause 16.2 (Monitoring of
Property)) to:
(d)
any of its Affiliates, delegates or sub-delegates or any person to, or through
whom it sub-participates or assigns or transfers (or may potentially
sub-participate or assign or transfer) any of its rights and/or obligations
under the Finance Documents;

(e)
any other investors or potential investors (including any investors,
sub-participant or Lenders) in any of its rights and/or obligations under the
Finance Documents and any other person in relation to a securitisation of the
Loan;

(f)
its professional advisers and the professional advisers of any other person
referred to in paragraphs (a) and (b) above;

(g)
any rating agency and its professional advisers;

(h)
a stock exchange listing authority or similar body; and

(i)
a governmental, banking, taxation or other regulatory authority;

any information to be disclosed in relation to (a) and (b) above, shall be
subject to the person to whom the information is to be given first agreeing to
keep such information confidential.
The Lenders may also disclose to any person any information which is publicly
available (other than as a result of a breach by a Finance Party of this
Clause), and any information which it is required to disclose to such person
under applicable law or regulation.
25
SET-OFF

A Lender may set off any matured obligation owed to it by the Borrower under the
Finance Documents (to the extent beneficially owned by that Lender) against any
obligation (whether or not matured) owed by that Lender to the Borrower,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Lender may
convert either obligation at a market rate of exchange in its usual course of
business for the purpose of the set-off.

64    

--------------------------------------------------------------------------------

    

26
SEVERABILITY

If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any jurisdiction, that will not affect:    
(a)
the legality, validity or enforceability in that jurisdiction of any other term
of the Finance Documents; or

(b)
the legality, validity or enforceability in other jurisdictions of that or any
other term of the Finance Documents.

27
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.
28
NOTICES

28.1
In writing    

(a)
Any communication in connection with a Finance Document must be in writing and,
unless otherwise stated, may be given in person, by post or fax.

(b)
For the purpose of the Finance Documents, an electronic communication will be
treated as being in writing.

(c)
Unless it is agreed to the contrary, any consent or agreement required under a
Finance Document must be given in writing.

28.2
Contact details    

(a)
Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Security Agent on or before the date it
becomes a Party.

(b)
The contact details of the Borrower for this purpose are:



Address:        c/o Strategic Hotels & Resorts
200 West Madison Street, Suite 1700
Chicago IL 60606
Fax number:    312 - 658 - 5799
Attention:    General Counsel/Treasurer.


(c)
The contact details of the Guarantor for this purpose are:



Address:        c/o Paul Hastings (Europe) LLP
Ten Bishops Square, 8th Floor
London E1 6EG
Fax: +44.20.3023.5109
Attention:    Managing Partner.













65    

--------------------------------------------------------------------------------

    

(d)
The contact details of the Original Lender and the Security Agent for this
purpose are:



Address:        Barclays Bank PLC
1 Churchill Place    
Canary Wharf
London E14 5HP
Fax number:    020 7116 7641
Attention:    Tim Helliwell
(e)
Any Party may change its contact details by giving five Business Days' notice to
the Security Agent or (in the case of the Security Agent) to the other Parties.

(f)
Where a Finance Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

29
GOVERNING LAW

This Agreement is governed by English law.
30
LIMITATION OF LIABILITY

It is agreed that the personal liability of the Obligors under the Finance
Documents other than under clause 20.1 (Arrangement Fee) and the Fees Letter
shall be limited to the net proceeds of sale of all property and assets and the
respective undertakings of the Obligors mortgaged, charged, pledged or assigned
by any Security Documents.
31
ENFORCEMENT

31.1
Jurisdiction

(a)
The English courts have exclusive jurisdiction to settle any dispute in
connection with any Finance Document.

(b)
The English courts are the most appropriate and convenient courts to settle any
such dispute and each Obligor waives objection to those courts on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
any Finance Document.

(c)
This Clause is for the benefit of the Finance Parties only. To the extent
allowed by law, a Finance Party may take:

(i)
proceedings in any other court; and

(ii)
concurrent proceedings in any number of jurisdictions.

31.2
Service of process    

(a)
The Borrower irrevocably appoints the Guarantor as its agent under the Finance
Documents for service of process in any proceedings before the English courts.

(b)
If any person appointed as process agent is unable for any reason to act as
agent for service of process, the Borrower must immediately appoint another
agent on terms acceptable to the Security Agent. Failing this, the Security
Agent may appoint another agent for this purpose.

(c)
Each Obligor agrees that failure by a process agent to notify it of any process
will not invalidate the relevant proceedings.

(d)
This Clause does not affect any other method of service allowed by law.


66    

--------------------------------------------------------------------------------

    

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.



67    

--------------------------------------------------------------------------------

    

Schedule 1

THE PROPERTY
Land and Building.
The Headlease in respect of the Borrower and the Operating Lease and the
Reversionary Lease in respect of the Guarantor as the context requires.





68    

--------------------------------------------------------------------------------

    

SCHEDULE 2    
CONDITIONS PRECEDENT DOCUMENTS
TO BE DELIVERED BEFORE THE REQUEST
PART ONE
1
BORROWER AND BRE/GROSVENOR

(a)
A copy of the constitutional documents of the Obligors, the Shareholder, the
Guarantor and Lomar Holdco.

(b)
A copy of a resolution of the board of directors of the Borrower, the
Shareholder, the Guarantor and Lomar Holdco approving the terms of, and the
transactions contemplated by, the Finance Documents.

(c)
A specimen of the signature of each person authorised on behalf of the Borrower,
the Shareholder, the Guarantor and Lomar Holdco to execute or witness the
execution of any Finance Document or to sign or send any document or notice in
connection with any Finance Document or other ancillary documents.

(d)
A certificate of an authorised signatory of the Borrower:

(i)
confirming that utilising the Total Commitments in full would not breach any
limit binding on it; and

(ii)
certifying that each copy document specified in this Schedule is correct,
complete and in full force and effect as at a date no earlier than the Original
Date.

(e)
Evidence required by the Lenders for the purpose of any know your customer
requirements.

(f)
Confirmation in writing by the agent of the Borrower, the Shareholder under the
Finance Documents for service of process in England & Wales that it has accepted
its appointment.

(g)
A certified copy of the Share Purchase Agreement.

(h)
A structure chart showing the ownership of the Obligors, Lomar Holdco, the
Shareholder and BRE/Grosvenor as at the date of transfer of the Headlease to the
Borrower.

(i)
The Reorganisation Steps Plan and completion of all documents and approvals
listed in it.

(j)
A certified copy of the Disclosure Letter.

2
VALUATION AND SURVEY

(a)
A copy of the Initial Valuation appropriately addressed to the Finance Parties
(including a reinstatement valuation).

(b)
An appropriately addressed environmental report (including an environmental
contamination and phase I assessment) and an appropriately addressed structural
survey on the Property addressed to the Finance Parties.

3
INSURANCE

(a)
Evidence that the insurance cover in force in respect of the Building and
Business complies with the terms of this Agreement and the necessary premiums
have been paid, and a copy of the insurance policies (to the extent available).


69    

--------------------------------------------------------------------------------

    

(b)
Evidence to the Lender’s satisfaction that the insurance cover in force in
respect of the Building and the Business has been amended to reflect the
declared valued of £55,000,000 and that the certificates have been amended
naming the Security Agent as co-insured and naming Barclays Bank PLC and the
Security Agent in the insured column for Material Damage.

4
PROPERTY

(a)
All title documents relating to the Borrower's and Guarantor’s interests in the
Property:

(b)
The results of the Land Registry Searches in favour of the Security Agent on the
appropriate forms against all of the registered titles comprising the Borrower's
and Guarantor’s respective interests in the Property and:

(i)
giving not less than 25 Business Days' priority beyond the date of the Security
Agreement; and

(ii)
showing no adverse entries.

(c)
An appropriately addressed certificate or report on the title to the Obligors’
respective interest in the Property prepared by Paul, Hastings, Janofsky &
Walker (Europe) LLP, in connection with the Facility Agreement due on 31 August
2006 referred to below, with an updating supplement and letter of reliance
pursuant to this agreement together with an appropriately addressed overview
prepared by Berwin Leighton Paisner LLP.

(d)
Evidence that all Security Interests (other than the Security Documents)
affecting the Obligors’ interests in the Property have been, or will be,
discharged by the Utilisation Date and payment of all sums due to Barclays Bank
PLC in connection with the settlement of the facility agreement between, inter
alia, Barclays Bank PLC, the Seller and the Guarantor dated 31 August 2006.

(e)
All necessary Land Registry application forms in relation to the charging of the
Property in favour of the Security Agent (including a form to note the
obligation to make further advances, a form to register the restrictions
contained in the Security Agreement and the Guarantor Security Agreement and a
form for disclosable overriding interests), duly completed, accompanied by
payment of the applicable Land Registry fees.

(f)
Copies of all authorisations required in connection with the charging of the
Property in favour of the Security Agent (if any).

(g)
A copy of a notice to the reversioner of the Headlease to the Security Agent,
accompanied by payment of the appropriate registration fees.

(h)
A copy of a rent receipt showing due payment of the latest instalment of rent
under the Headlease.

5
SECURITY AND OTHER FINANCE DOCUMENTS

(a)
The Security Agreement.

(b)
The Guarantor Security Agreement.

(c)
the Shareholder Share Charge;

(d)
The Shareholder Share Pledge.

(e)
The Lomar Holdco Share Charge.

(f)
The Subordination Agreement.

(g)
Share certificates in the Guarantor and Lomar Holdco and duly executed stock
transfer forms.


70    

--------------------------------------------------------------------------------

    

(h)
Completed forms 395 in respect of the Security Agreement, the Shareholder Share
Charge the Guarantor Security Agreement and the Lomar Holdco Share Charge.

(i)
A notice to each bank operating an Account, each party to the Share Purchase
Agreement, and each party to the Tax Deed substantially in the agreed form set
out in the Security Agreement and the Guarantor Security Agreement.

(j)
Copies of the bank mandates for the Accounts.

6
MANAGER AND MANAGEMENT

(a)
A copy of the Management Agreement.

(b)
A consent from the Manager in relation to the sale of BRE/Grosvenor to the
Shareholder.

(c)
The Lender’s satisfaction with the arrangements to discharge the incentive
management fee due under the Management Agreement on or prior to completion.

(d)
copies of the IHLC Agreement.

(e)
copies of all licences and certificates relating to the operation of Business.

(f)
the Non-Disturbance Agreement.

7
TAX

(a)
Evidence that the Borrower has applied for VAT registration.

(b)
Evidence that the Obligors have duly elected to waive exemption in relation to
the Property before the Original Date.

(c)
Evidence that the Borrower has applied for the approval of HM Revenue & Customs
Centre for non-Residents (as applicable) to the payment of rents by tenants
without withholding tax.

8
OTHER DOCUMENTS AND EVIDENCE

(a)
The Hedging Strategy Letter.

(b)
Evidence of the payment of all outstanding arrangement fees and any outstanding
fees of Berwin Leighton Paisner LLP, Arendt & Medernach and the Valuer or
authorisation in the request for their deduction from the first Utilisation.

(c)
Legal opinion from

(i)
Berwin Leighton Paisner LLP; and

(ii)
Arendt & Medernach, legal advisers to the Finance Parties in Luxemburg.

(d)
A copy of any other authorisation or other document, opinion or assurance which
the Security Agent has notified the Borrower before the first Utilisation Date
is necessary in connection with the entry into and performance of, and the
transactions contemplated by, any Finance Document or for the validity and
enforceability of any Finance Document.








71    

--------------------------------------------------------------------------------

    

SCHEDULE 3    
FORM OF REQUEST


To:    BARCLAYS BANK PLC as Original Lender
From:    Banian Finance S.A.R.L as Borrower
Date:    [                          ] 2007


BANIAN FINANCE S.À.R.L. – 77,250,000 Facility Agreement
dated [                          ], 2007 (the Agreement)
(a)
We refer to the Agreement. This is a Request.

(b)
We wish to borrow [a Loan/Loans] on the following terms:

(i)
Utilisation Date: [being a Business Day falling within the Availability Period].

(ii)
Amount: [                          ]. Interest Period (1) month.

(iii)
Amount: [                          ]. Interest Period (3) months.

(c)
Our payment instructions are:

[             
(d)
We confirm that each condition precedent and condition subsequent (as
appropriate) under the Agreement which must be satisfied on the date of this
Request is so satisfied to the extent not waived by the Security Agent.

(e)
[We confirm that you may deduct from the Loan (although the amount of the Loan
will remain the amount requested above):

(i)
[[amount to refinance the Sellers existing Barclays facility dated 31 August
2006 - being principal and interest, amount to be confirmed]

(ii)
the outstanding balance of the arrangement fee being
£[                          ];]

(iii)
Berwin Leighton Paisner LLP's fees; and

(iv)
Land Registry fees.

(f)
This Request is irrevocable.

By:
[BORROWER]





72    

--------------------------------------------------------------------------------

    

SCHEDULE 4    
FORM OF TRANSFER CERTIFICATE
This transfer certificate relates to a Facility Agreement dated [*] and made
between, among others, (1) Barclays Bank PLC and (2) Banian Finance S.À.R.L. in
respect of a Sterling term loan facility (the Facility Agreement, which term
shall include any amendments or supplements to it). This is a Transfer
Certificate.
Terms defined and references construed in the Facility Agreement shall have the
same meanings and construction in this Transfer Certificate.
(a)
*[insert full name of Existing Lender] (the Existing Lender) transfers by
novation to *[insert full name of New Lender] (the New Lender) the Existing
Lender's rights and obligations [referred to in the Schedule to this Transfer
Certificate] in accordance with clause 21 of the Facility Agreement by signing
this Transfer Certificate.

(b)
This executed Transfer Certificate will take effect in accordance with the
provisions of clause 21 of the Facility Agreement on *[insert date of transfer].

(c)
The New Lender:

(i)
[represents and warrants that as at the date of this Transfer Certificate it is
a [Qualifying Lender];]

(ii)
confirms that it has received a copy of the Facility Agreement together with
such other documents and information as it has requested in connection with this
transaction;

(iii)
confirms that it has not relied and will not rely on the Existing Lender to
check or enquire on its behalf into the legality, validity, effectiveness,
adequacy, accuracy or completeness of any such documents or information;

(iv)
agrees that it has not relied and will not rely on the Existing Lender to assess
or keep under review on its behalf the financial condition, creditworthiness,
condition, affairs, status or nature of the Borrower or any other party to the
Finance Documents; and

(v)
[confirms that its lending office is in the United Kingdom.]

(d)
The Existing Lender does not:

(i)
make any representation or warranty or assume any responsibility with respect to
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents; or

(ii)
assume any responsibility for the financial condition of the Borrower or any
other party to the Finance Documents or any other document or for the
performance and observance by the Borrower or any other party to the Finance
Documents or any other document of its or their obligations and any and all
conditions and warranties, whether express or implied by law or otherwise, are
excluded.

(e)
The New Lender confirms that its lending office and address for notices for the
purposes of the Facility Agreement are as set out in the schedule to this
Transfer Certificate.

(f)
The Existing Lender gives notice to the New Lender (and the New Lender
acknowledges and agrees with the Existing Lender) that nothing in any Finance
Document requires the Existing Lender to:


73    

--------------------------------------------------------------------------------

    

(i)
accept a re-transfer from the New Lender of any of the rights and obligations
assigned or transferred under clause 23 (changes to parties) of the Facility
Agreement; or

(ii)
support any losses incurred by the New Lender by reason of non-performance by
the Borrower of its obligations under any Finance Document or otherwise.

(g)
This Transfer Certificate is governed by English law.


74    

--------------------------------------------------------------------------------

    

THE SCHEDULE
Rights and obligations to be transferred by way of novation
[All of the Existing Lender's rights and obligations under the Finance
Documents.]




Administrative details of New Lender
*[insert full name of New Lender]
lending office                    Address for notices
*[address]
Attention:
Telex:    
Answerback:
Fax:




[EXISTING LENDER]
[NEW LENDER]
By:
By:
BARCLAYS BANK PLC
 
By:
 




75    

--------------------------------------------------------------------------------

    

SCHEDULE 5    
FORM OF COMPLIANCE CERTIFICATE


To:    Barclays Bank PLC
From:    Banian Finance S.À.R.L.
Date:    [                        ]


BANIAN FINANCE S.À.R.L. – 77,250,000 Facility Agreement
dated [                          ], 2007 (the Agreement)


(a)
We refer to the Agreement. This is a Compliance Certificate.

(b)
We confirm that as at 15 July 2007/15 October 2007/the relevant Interest Payment
Date] we are in compliance of our obligations under Clause 16.12 (Actual
Interest Cover) of the Agreement.

(c)
We set out below calculations establishing the figures in paragraph 2 above:

Actual Interest Cover: (as determined in accordance with the definition of
Actual Interest Cover)    
X%


(d)
We confirm that no Event of Default is outstanding as at 15 July 2007/15 October
2007/the relevant Interest Payment Date].

[BORROWER]
By:



76    

--------------------------------------------------------------------------------

    

SIGNATORIES
Borrower
BANIAN FINANCE S.À.R.L.
By: Luxembourg Corporation Company SA represented by:
Mark Torbick and Alexandra Petitjean


Original Lender
BARCLAYS BANK PLC
By: Andy Watson


Security Agent
BARCLAYS BANK PLC
By: Gareth Allatt


Guarantor
LOMAR HOTEL COMPANY LIMITED
By: Robert T. McAllister







77    

--------------------------------------------------------------------------------

    

EXECUTION PAGE


Original Lender


Signed by BARCLAYS BANK PLC
acting by








) /s/ Mark Timms         




Security Agent


Signed by BARCLAYS BANK PLC
acting by








) /s/ Mark Timms          




Guarantor


Signed by LOMAR HOTEL COMPANY LIMITED acting by








) /s/ Robert T. McAllister  




Borrower


Signed by BANIAN FINANCE S.À.R.L. acting by








) /s/ Robert T. McAllister   
















78    